Exhibit 10-1
 


 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
DATED AS OF APRIL 12, 2012
 


 


 
ASTEC INDUSTRIES, INC.
 
AND CERTAIN OF ITS SUBSIDIARIES
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 


 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Article I

 
1.
DEFINITIONS
 

 
1.1
Defined Terms

 
1.2
Accounting Terms

 
1.3
UCC Terms
 

 
1.4
Construction of Terms
 

 
1.5
Computation of Time Periods
 

 
1.6
Computation of Financial Covenants
 

 
1.7
Reference to Borrower Parties and Bank Parties
 

 
1.8
Wells Fargo Swap Documents
 

 
1.9
Bank as Agent for Other Bank Parties
 

 
1.10
Appointment of Borrower as Agent for Other Borrower Parties
 

 
Article II

 
2.
THE LINE OF CREDIT LOAN
 

 
2.1
General Terms
 

 
2.2
Disbursement of the Line of Credit Loan
 

 
2.3
The Line of Credit Note
 

 
2.4
Interest Rate
 

 
2.5
Payments of Principal and Interest
 

 
2.6
Use of Proceeds
 

 
Article III

 
3.
LETTERS OF CREDIT
 

 
3.1
Existing Letters of Credit
 

 
3.2
Issuance of Letters of Credit
 

 
3.3
Reimbursement and Other Payments
 

 
Article IV

 
4.
PAYMENTS, ADDITIONAL COSTS, ETC.
 

 
4.1
Payment to Bank
 

 
4.2
Late Payments
 

 
4.3
Prepayments
 

 
4.4
Default Rate
 

 
4.5
No Setoff or Deduction
 

 
4.6
Payment on Non-Business Day; Payment Computations
 

 
4.7
Special Provisions re: Interest Rates
 

 
4.8
360-Day Year
 

 
4.9
No Requirement to Actually Obtain Funds
 

 
4.10
Usury Limitation
 

 
Article V

 
5.
CONDITIONS PRECEDENT
 

 
5.1
Documents Required for the Closing
 

 
5.2
Certain Events Required for Closing and for all Advances
 

 
5.3
Election to Make Advances Prior to Satisfaction of Conditions Precedent
 

 
Article VI

 
6.
REPRESENTATIONS AND WARRANTIES
 

 
6.1
Existence
 

 
6.2
Authority
 

 
6.3
Equity Owners
 

 
6.4
Material Contracts
 

 
6.5
Consents or Approvals
 

 
6.6
Violations or Actions Pending
 

 
6.7
Affiliates
 

 
6.8
Existing Indebtedness
 

 
6.9
Material Contracts
 

 
6.10
Tax Returns
 

 
6.11
Financial Statements
 

 
6.12
Good and Marketable Title
 

 
6.13
Solvency
 

 
6.14
ERISA
 

 
6.15
Patents, Copyrights, Etc
 

 
6.16
Accuracy of Documents
 

 
6.17
Environmental Matters
 

 
6.18
Full Disclosure
 

 
6.19
Regulated Industries
 

 
6.20
Insurance
 

 
6.21
Continuing Effectiveness
 

 
Article VII

 
7.
COVENANTS
 

 
7.1
Affirmative Covenants
 

 
7.2
Negative Covenants
 

 
7.3
Financial Covenants
 

 
7.4
Insurance Covenants
 

 
7.5
Maintaining Bank Accounts
 

 
7.6
Filing Fees and Taxes
 

 
7.7
Further Assurances
 

 
Article VIII

 
8.
DEFAULT
 

 
8.1
Events of Default
 

 
8.2
No Advances After Default
 

 
8.3
Acceleration
 

 
8.4
General Remedies
 

 
8.5
Right of Set-Off
 

 
8.6
Additional Remedies
 

 
8.7
No Limitation on Rights and Remedies
 

 
8.8
Application of Proceeds
 

 
8.9
Default Costs
 

 
Article IX

 
9.
MISCELLANEOUS
 

 
9.1
Construction
 

 
9.2
Indemnity
 

 
9.3
Bank's Consent
 

 
9.4
Enforcement and Waiver by Bank
 

 
9.5
No Representation, Assumption, or Duty
 

 
9.6
Expenses of Bank
 

 
9.7
Attorneys' Fees
 

 
9.8
Exclusiveness
 

 
9.9
Waiver of Punitive Damages
 

 
9.10
Waiver and Release
[

 
9.11
Limitation on Waiver of Notice, Etc
 

 
9.12
Additional Costs
 

 
9.13
Illegality and Impossibility
 

 
9.14
Participation
 

 
9.15
Binding Effect, Assignment
 

 
9.16
Entire Agreement, Amendments
 

 
9.17
Severability
 

 
9.18
Headings
 

 
9.19
Counterparts
 

 
9.20
Seal
 

 
9.21
Arbitration
 

 
Article X

 
10.
SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES
 

 
10.1
Notices
 

 
10.2
Governing Law
 

 
10.3
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.
 



 
EXHIBIT A FORM OF COMPLIANCE CERTIFICATE

 
EXHIBIT B - EXISTING LETTERS OF CREDIT

 
EXHIBIT C FORM OF NOTICE OF BORROWING

 
EXHIBIT D FORM OF NOTICE OF CONTINUATION/CONVERSION

 
SCHEDULE 6.4 MATERIAL CONTRACTS





 

                                                                 
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), dated as of April
12, 2012, is made by and among ASTEC INDUSTRIES, INC., a Tennessee corporation
(the "Borrower"), AMERICAN AUGERS, INC., a Delaware corporation ("AAI"), ASTEC,
INC., a Tennessee corporation ("AI"), AI DEVELOPMENT GROUP, INC., a South Dakota
corporation ("AID"), AI ENTERPRISES, INC., a South Dakota corporation ("AIE"),
ASTEC MOBILE SCREENS, INC., a Nevada corporation ("AMS"), ASTEC UNDERGROUND,
INC., a Tennessee corporation ("AUI"), BREAKER TECHNOLOGY, INC., a Tennessee
corporation ("BTI"), CEI ENTERPRISES, INC., a Tennessee corporation ("CEI"),
CARLSON PAVING PRODUCTS, INC., a Washington corporation ("CPP"), GEFCO, INC., a
Tennessee corporation ("GI"), HEATEC, INC., a Tennessee corporation ("HI"),
JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation ("JCI"),
KOLBERG-PIONEER, INC., a Tennessee corporation ("KPI"), PETERSON PACIFIC CORP.,
an Oregon corporation ("PPC"), ROADTEC, INC., a Tennessee corporation ("RI"), RI
PROPERTIES, INC., a South Dakota corporation ("RIP"), TELSMITH, INC., a Delaware
corporation ("TI"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (successor by merger to Wachovia Bank, National Association)
(the "Bank").  As used herein, capitalized words and phrases shall have the
meanings ascribed thereto in Article I of this Agreement.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Existing Credit Agreement, Bank has previously extended
certain credit to Borrower; and
 
WHEREAS, Borrower has requested that Bank extend and continue to extend certain
credit to Borrower, and Bank is willing to do so on the condition that, among
other things, the Borrower Parties amend and restate the terms of the Existing
Credit Agreement pursuant to this Agreement; and
 
WHEREAS, subject to the terms and conditions of this Agreement, Bank has agreed
to extend to Borrower a line of credit loan of up to One Hundred Million and
00/100 Dollars ($100,000,000.00), including a sub-limit for letters of credit of
up to Twenty-Five Million and 00/100 Dollars ($25,000,000.00).
 
NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE I                      
 
1. DEFINITIONS.
 
1.1 Defined Terms.  As used herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):
 
 "AAI" means American Augers, Inc., a Delaware corporation.
 
 
1

--------------------------------------------------------------------------------

 
 
 "AAP" means Astec Australia Pty Ltd, an Australian proprietary limited company.
 
 "Acquisition" means any acquisition (whether in a single transaction or series
of related transactions) of (i) any business or division, or all or
substantially all of the assets of any Person, whether through purchase, merger
or otherwise; or (ii) Equity Interests of any Person of twenty-five percent
(25%) or more of the Equity Interests or Voting Power of such Person.
 
 "Adjusted Daily One Month LIBOR Rate" means, for any day, a fluctuating per
annum interest rate equal to the sum of (i) Daily One Month LIBOR, plus (ii) the
Margin.
 
 "Adjusted LIBOR Rate" means, with respect to each Fixed Rate Term, a fixed per
annum interest rate determined by Bank to be the sum of (i) LIBOR in effect on
the first day of such Fixed Rate Term, plus (ii) the Margin.
 
 "Advance" means each loan of money or credit made or extended to or for the
benefit of Borrower by Bank pursuant to this Agreement.
 
 "Affiliate" means, as to any Person, each other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person (and a Person shall be deemed to have
control if such Person, directly or indirectly, has rights to exercise Voting
Power to elect a majority of the members of the Governing Body of an applicable
Person).
 
 "Agreement" means this Amended and Restated Credit Agreement, as amended or
supplemented from time to time.
 
 "AI" means Astec, Inc., a Tennessee corporation.
 
 "AIC" means Astec Insurance Company, a Vermont corporation.
 
 "AID" means AI Development Group, Inc., a South Dakota corporation.
 
 "AIE" means AI Enterprises, Inc., a South Dakota corporation.
 
 "AMM" means Astec Mobile Machinery GmbH, a German limited liability company.
 
 "Amortization Expense" means the amortization expense of an applicable Person
for an applicable period (to the extent included in the computation of Net
Income), according to Generally Accepted Accounting Principles.
 
 "AMS" means Astec Mobile Screens, Inc., a Nevada corporation.
 
 "Annualized Rolling Period" means the period from the date one year prior to
the applicable date through the applicable date.
 
 "Asset Disposition" means any sale, assignment, transfer or other disposition
of any assets, business units or other properties of any Member of the Borrower
Consolidated Group (including any interests in property or securities).
 
 
2

--------------------------------------------------------------------------------

 
 
 "Attorneys' Fees" means attorneys' fees actually incurred at ordinary and
customary rates.
 
 "AUI" means Astec Underground, Inc., a Tennessee corporation.
 
 "Available Amount" of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time.
 
 "Bank" means Wells Fargo Bank, National Association, a national banking
association (successor by merger to Wachovia Bank, National Association).
 
 "Bank Parties" means Bank and any Affiliate of Bank that is now or hereafter
becomes a party to this Agreement, any other Loan Document or any Wells Fargo
Swap Document.
 
 "Bankruptcy Law" means Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and "Bankruptcy" means the commencement
of any case or other action for relief under Bankruptcy Law.
 
 "Base LIBOR" means the rate per annum for U.S. dollar deposits quoted by Bank
(A) for the purpose of calculating effective rates of interest for loans making
reference to LIBOR, as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies, or (B) for the purpose of calculating effective rates of interest for
loans making reference to the Daily One Month LIBOR Rate, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such
loans.  Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.
 
 "Borrower" means Astec Industries, Inc., a Tennessee corporation.
 
 "Borrower Consolidated Group" means (i) Borrower; (ii) each Wholly-Owned
Subsidiary of Borrower; and (iii) OEP, so long as Borrower owns at least
ninety-three percent (93%) of the Voting Power and Equity Interest of OEP;
provided, however, that AIC and the Foreign Subsidiaries shall be excluded from
the Borrower Consolidated Group at the time that the Gross Revenues of AIC and
such Foreign Subsidiaries, in the aggregate, exceed 20% of the Gross Revenues of
the Borrower Consolidated Group (including AIC and the Foreign Subsidiaries)
(each referred to singularly as a "Member of the Borrower Consolidated Group").
 
 "Borrower Parties" means Borrower, Guarantors, and any other Person that
hereafter becomes a party to this Agreement, any other Loan Document or any
Wells Fargo Swap Document, and which Person is responsible in whole or in part
for any of the Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 "Borrower's Representatives" means the president, chief executive officer,
chief financial officer, and controller of Borrower, and any other Person
designated by Borrower as Borrower's Representatives under this Agreement.
 
 "Brazilian LLC" means ASTEC do Brasil, a Brazilian limited liability company.
 
 "BTI" means Breaker Technology, Inc., a Tennessee corporation. "BTL" means
Breaker Technology Ltd., an Ontario corporation.
 
 "Business Day" means (a) any day except a Saturday, Sunday or any other day on
which commercial banks in Nashville, Tennessee and Charlotte, North Carolina are
authorized or required by law to close, and (b) and, with respect to all
notices, determinations and payments of principal and interest which are
determined in relation to LIBOR, any day which is a Business Day described in
subsection (a) and which is also a day for trading by and between banks in
United States dollar deposits in the London interbank eurodollar market.
 
 "Capital Expenditures" means, without duplication, the sum of (i) all
expenditures made by a Person, directly or indirectly for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that should be, in accordance with Generally
Accepted Accounting Principles, reflected as additions to property, plant or
equipment on a balance sheet of such Person or which have a useful life of more
than one year plus (ii) the aggregate principal amount of all Indebtedness
(including Capitalized Leases) assumed or incurred in connection with any such
expenditures.
 
 "Capitalization" means, with respect to an applicable Person at an applicable
time, the sum of such Person's Funded Debt plus such Person's Tangible Net
Worth.
 
 "Capitalized Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with Generally Accepted Accounting
Principles.
 
 "Cash Collateral Account" means the special cash collateral account established
pursuant to Section 3.3 of this Agreement.
 
 "Cash Management Agreement" means any and all cash management or similar
agreements entered into or in effect between Borrower and Bank during the term
of this Agreement.
 
 "Casualty or Condemnation Event" means, with respect to any property of any
Member of the Borrower Consolidated Group, any loss of, damage to or
condemnation or other taking of, such property for which such Member of the
Borrower Consolidated Group is entitled to receive, or receives, insurance
proceeds, condemnation proceeds or other similar proceeds or awards.
 
 "Change in Control" means an event or series of events by which (i) any Person
or group of Persons acting in concert or other group shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become, after the date of this Agreement, the "beneficial
owner" (within the meaning of such term under Rule 13d-3 under the Exchange Act)
of Equity Interests of Borrower representing Voting Power having the right to
 
 
4

--------------------------------------------------------------------------------

 
elect at least 35% of the members of the Governing Body of Borrower; or (ii) the
Governing Body of Borrower shall cease to consist of a majority of the
individuals who constituted the Governing Body of Borrower as of the date of
this Agreement or who shall have become a member thereof subsequent to the date
of this Agreement after having been nominated, or otherwise approved in writing,
by at least a majority of individuals who constitute the Governing Body of
Borrower as of the date of this Agreement.
 
 "Closing" means the time and place of actual execution and delivery of this
Agreement, the Line of Credit Note, and except as waived by Bank, the other
documents, instruments, and things required by Section 5.1 hereof.
 
 "Closing Certificate" means a certificate in form and substance acceptable to
Bank, and signed by a duly authorized representative of each Member of the
Borrower Consolidated Group.
 
 "Compliance Certificate" means a fully completed and duly executed certificate
delivered by Borrower to Bank and in the form attached hereto as Exhibit "A".
 
"Consolidated Basis" means the consolidation of the assets, liabilities, income
and losses, as applicable, of the Borrower Consolidated Group, together with a
separate statement of each of the foregoing for each Member of the Borrower
Consolidated Group whose assets, liabilities, income and losses are the subject
of the consolidation.
 
 "CEI" means CEI Enterprises, Inc., a Tennessee corporation.
 
 "CPP" means Carlson Paving Products, Inc., Washington corporation.
 
 "Current Maturities of Long Term Debt" means all payments in respect of Long
Term Indebtedness that are required to be made within one year from the date of
determination, whether or not the obligation to make such payments would
constitute a current Liability of an applicable Person under Generally Accepted
Accounting Principles, excluding, however, any such payment required to be made
on the ultimate maturity date of such Indebtedness.
 
 "Customary Permitted Liens" means, with respect to any Person, any of the
following Liens:
 
(A) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
Generally Accepted Accounting Principles;
 
(B) Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by Law or arising in such Person's Ordinary Course of Business,
(ii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings, and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
Generally Accepted Accounting Principles;
 
 
5

--------------------------------------------------------------------------------

 
(C) deposits made in such Person's Ordinary Course of Business in connection
with workers’ compensation or unemployment insurance (including Liens granted by
AIC in cash, cash equivalents or other marketable securities to secure the
reimbursement obligations of AIC with respect to letters of credit issued to
secure the obligations of AIC under workers' compensation insurance policies),
or other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of borrowed money) and
surety, appeal, customs or performance bonds-entered into in such Person's
Ordinary Course of Business;
 
(D) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;
 
(E) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;
 
(F) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in such Person's Ordinary Course of Business
other than through a Capitalized Lease;
 
(G) Liens created in such Person's Ordinary Course of Business on assets subject
to rights-of-way, pole attachment, use of conduit, use of trenches or similar
agreements securing such Person's obligations under such agreements; provided,
however, that such Liens apply only to the assets subject to any of the
foregoing agreements;
 
(H) judgment Liens in existence for less than 45 days after the entry thereof or
Liens granted to secure bonds issued in connection with any judgment Lien in an
amount less than $25,000,000.00 or with respect to which execution has been
stayed or the payment of which is covered in full (subject to a customary
deductible) by insurance maintained with nationally recognized insurance
companies and which do not otherwise result in a Default;
 
(I) Liens consisting of rights of set-off of a customary nature or bankers’
liens on an amount of deposit, whether arising by contract or operation of law,
incurred in such Person's Ordinary Course of Business so long as such deposits
are not intended as collateral for any obligation; and
 
(J) Liens solely on any cash earnest money deposits made by a Member of the
Borrower Consolidated Group in connection with any letter of intent or purchase
agreement relating to a Permitted Acquisition.
 
 "Daily One Month LIBOR" means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.
 
 
6

--------------------------------------------------------------------------------

 
 "Default" means the occurrence of an event described in Section 8.1 hereof
regardless of whether there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default.
 
 "Default Costs" means all Indemnified Losses incurred by Bank by reason of a
Default.
 
 "Default Rate" means a variable per annum rate of interest equal to the lesser
of (1) four percent (4%) in excess of the interest rate otherwise payable
hereunder, or (2) the maximum rate allowed by applicable Laws.
 
 "Depreciation Expense" means the depreciation expense an applicable Person for
an applicable period (to the extent included in the computation of Net Income),
according to Generally Accepted Accounting Principles.
 
 "Dividend" means the dividends or other distributions paid by an applicable
Person for an applicable period to such Person's Equity Owners on account of
such Equity Owner being a holder of such Person's Equity Interests, determined
in accordance with Generally Accepted Accounting Principles.
 
 "EBITDA" means, with respect to an applicable Person for the applicable period,
Net Income, plus the sum of (without duplication) the following: (i) Interest
Expense, (ii) Income Tax Expense, (iii) Amortization Expense and Depreciation
Expense, and (iv) all other non-cash charges (as such non-cash charges are
determined in accordance with Generally Accepted Accounting Principles).
 
 "Environmental Laws" means all Laws of any Jurisdiction relating to the
governance or protection of the environment, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980
("CERCLA"), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act ("RCRA"), as amended (42 U.S.C. Sections
6901, et seq.), the Clean Water Act, as amended (42 U.S.C. Sections 7401, et
seq.), the Toxic Substances Control Act, as amended (15 U.S.C. Sections 2601, et
seq.).
 
 "Equity Agreements" means any and all agreements of whatever kind by, between
or among Borrower and the Equity Owners of Borrower and relating to the Equity
Interests.
 
 "Equity Interests" means any and all ownership or other equitable interests in
the applicable Person, including any interest represented by any capital stock,
membership interest, partnership interest, or similar interest, but specifically
excluding any interest of any Person solely as a creditor of the applicable
Person.
 
 "Equity Owner" means any Person owning an Equity Interest.
 
 "Equity Owners' Equity" means, at any time, the sum of the following accounts
set forth in a balance sheet of an applicable Person, adjusted to U.S. Dollars
by means of applicable foreign currency exchange rates and prepared in
accordance with Generally Accepted Accounting Principles:
 
 
7

--------------------------------------------------------------------------------

 
(A) The par or stated value of all outstanding Equity Interests;
 
(B) Capital surplus; and
 
(C) Retained earnings.
 
 "ERISA" means the Federal Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and the regulations and published
interpretations thereof.
 
 "ERISA Affiliate" means any Person that would be deemed to be under "common
control" with, or a member of the same "controlled group" as, Borrower or any of
its subsidiaries, within the meaning of the Internal Revenue Code (as applicable
to Plans) or ERISA.
 
 "ERISA Event" means any of the following with respect to a Plan: (i) a
Reportable Event, (ii) a complete or partial withdrawal by Borrower or any ERISA
Affiliate from a Plan that results in liability under ERISA, or the receipt by
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to ERISA or that it intends to
terminate or has terminated under ERISA, (iii) the distribution by Borrower or
any ERISA Affiliate under ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or the receipt by Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against Borrower or
any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under ERISA, or the imposition or threatened imposition
of any Lien upon any assets of Borrower or any ERISA Affiliate as a result of
any alleged failure to comply with the Internal Revenue Code or ERISA in respect
of any Plan, (vii) the engaging in or otherwise becoming liable for a nonexempt
Prohibited Transaction by Borrower or any ERISA Affiliate, (viii) a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Internal Revenue Code by any fiduciary
of any Plan for which Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, or (ix) the adoption of an amendment to any Plan that,
pursuant to the Internal Revenue Code or ERISA, would result in the loss of a
tax-exempt status of the trust of which such Plan is a part of, and Borrower or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of ERISA.
 
 "Event of Default" means the occurrence of an event described in Section 8.1
hereof provided that there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default under Section 8.1.
 
 "Existing Credit Agreement" means that certain Credit Agreement dated as of
April 13, 2007 among Borrower, AAI, AI, AID, AIE, Astec Investments, Inc., AMS,
Astec Systems, Inc., AUI, BTI, Buckeye Underground, Inc., Buckeye Underground,
LLC, CEI, CPP, HI, JCI, KPI, RI, RIP, TI, TI Services, Inc. and Bank, as amended
from time to time.
 
 
8

--------------------------------------------------------------------------------

 
 "Existing Indebtedness" means Indebtedness of the Borrower Consolidated Group
as reflected on the Most Recent Financial Statements, and which Indebtedness is
not being paid or defeased with the proceeds of the Line of Credit Loan at
Closing.
 
 "Existing Investments" means Investments of the Borrower Consolidated Group as
reflected on the Most Recent Financial Statements.
 
 "Existing Letters of Credit" means any letters of credit issued under the Prior
Credit Agreement and remaining outstanding as of the date of this Agreement, as
more particularly described on the attached Exhibit "B", and any renewals
thereof or letters of credit issued in substitution therefor.
 
 "Extraordinary Items" means any gains, receipts, losses, charges or expenses
received or incurred not in an applicable Person's Ordinary Course of Business,
and in any event including, without limitation, gains or losses from
dispositions of assets outside the Ordinary Course of Business, tax refunds or
penalties, pension plan reversions, severance costs, plant closures and other
operations restructuring charges, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments, losses from discontinued operations, prepayment
charges, costs and expenses related to the issuance of Equity Interests,
Investments and Permitted Acquisitions (whether or not consummated), changes in
accounting principles and all other non-recurring and/or extraordinary items.
 
 "Fees" means the Unused Fee and the Letter of Credit Facility Fee.
 
 "Financial Covenant Default" means a Default arising out of any breach of any
covenant provided under Section 7.3 of this Agreement.
 
 "Financial Statements" means the Most Recent Financial Statements and the
income statements, balance sheets and other financial statements required to be
delivered by the Borrower Consolidated Group in accordance with this Agreement.
 
 "Fiscal Year" means a twelve-month period of time commencing on the first day
of January.
 
 "Fiscal Year-End" means the end of each Fiscal Year.
 
 "Fixed Rate Term" means a period commencing on a Business Day and continuing
for one month, two months, three months or six months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
the applicable Note bears interest determined in relation to LIBOR; provided,
however, that no Fixed Rate Term may be selected for a principal amount of less
than $1,000,000.00 and integral multiples of $100,000.00 in excess thereof; and
provided further, that no Fixed Rate Term shall extend beyond the maturity date
of the applicable Loan.  If any Fixed Rate Term would end on a day which is not
a Business Day, then such Fixed Rate Term shall be extended to the next
succeeding Business Day.
 
 "Foreign Subsidiary" means a Subsidiary that is not a U.S. Subsidiary.
 
 
9

--------------------------------------------------------------------------------

 
 "Funded Debt" means, as of an applicable time, without duplication, (a) all of
the Indebtedness of the applicable Person which is Indebtedness (i) for borrowed
money, or (ii) in respect of any Capitalized Lease or the deferred purchase
price of property, whether or not interest-bearing and whether or not, in
accordance with Generally Accepted Accounting Principles, classified as a
current liability or long-term Indebtedness at such date, and whether secured or
unsecured, excluding, however, (b) Indebtedness that is (i) accounts payable and
accrued expenses and other similar current liabilities incurred in such Person's
Ordinary Course of Business, and (ii) all Indebtedness of others guaranteed by
the applicable Person.
 
 "Generally Accepted Accounting Principles" means generally accepted principles
of accounting in effect from time to time in the United States applied in a
manner consistent with those used in preparing such financial statements as have
heretofore been furnished to Bank by the applicable Person.
 
 "GI" means GEFCO, Inc., a Tennessee corporation.
 
 "Governing Body" means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).
 
 "Governmental Approvals" means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.
 
 "Governmental Authority" means any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining thereto, which has or
asserts jurisdiction over Bank, Borrower, or any property of any of them.
 
 "Gross Revenues" means the net sales of an applicable Person for an applicable
period as determined in accordance with Generally Accepted Accounting
Principles, but excluding all Extraordinary Items and any Income Tax Expense on
such Extraordinary Items and any tax deductions or credits on account of such
Extraordinary Items.
 
 "Guarantors" means AAI, AI, AID, AIE, AMS, AUI, BTI, CEI, CPP, GI, HI, JCI,
KPI, PPC, RI, RIP, and TI (viz., the members of the Borrower Consolidated Group
other than Borrower, Brazilian LLC, BTL, OEP, AIC, AMM and AAP).
 
 "Guaranty" means that certain Amended and Restated Guaranty of even date
herewith given by Guarantors in favor of Bank, as amended from time to time.
 
 "Hazardous Materials" and "Hazardous Substances" means "hazardous materials"
and "hazardous substances" as defined under any applicable Environmental Law.
 
 "HI" means Heatec, Inc., a Tennessee corporation.
 
 "Income Tax Expense" means the income tax expense of an applicable Person for
an applicable period (to the extent included in the computation of Net Income),
determined in accordance with Generally Accepted Accounting Principles.
 
 
10

--------------------------------------------------------------------------------

 
 "Indebtedness" means, with respect to any Person, all items of indebtedness,
obligation or liability, whether matured or unmatured, liquidated or
unliquidated, direct or contingent, joint or several, including, but without
limitation or duplication:
 
(A) All obligations of such Person for borrowed money;
 
(B) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made;
 
(C) All obligations of such Person with respect to any issued and outstanding
letters of credit and any outstanding Letter of Credit Advances;
 
(D) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the Ordinary Course of
Business) or discounted with recourse;
 
(E) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise:
 
(1) To purchase such indebtedness; or
 
(2) To purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or
 
(3) To supply funds to or in any other manner invest in the debtor;
 
(F) All indebtedness secured by (or which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any Lien upon property owned
or acquired subject thereto, whether or not the liabilities secured thereby have
been assumed; and
 
(G) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with Generally Accepted Accounting Principles, should be
reflected on the lessee's balance sheet.
 
 "Indemnified Losses" means all damages, dues, penalties, fines, costs, amounts
paid in settlement, taxes, losses, expenses, and fees, including court costs and
Attorneys' Fees and expenses.
 
 "Interest Expense" means the interest expense of an applicable Person for an
applicable period (to the extent included in the computation of Net Income),
determined in accordance with Generally Accepted Accounting Principles.
 
 "Interest Payment Due Date" means (A) with respect to any payment of interest
where interest is accruing at the Adjusted Daily One Month LIBOR Rate, the last
day of each calendar month during the term of this Agreement; and (B) with
respect to any payment of interest where interest is accruing at the Adjusted
LIBOR Rate, (i) if the Fixed Rate Term for the applicable borrowing is one
month, two months or three months, the last day of such Fixed Rate Term, and
(ii) if the Fixed Rate Term for the applicable borrowing is six months, each
Quarter-End.
 
 
11

--------------------------------------------------------------------------------

 
 "Investment" means any loan or advance to any Person, any purchase or other
acquisition of any Equity Interest or other ownership or profit interest,
warrants, rights, options, obligations or other securities of such Person, any
capital contribution to such Person or any other investment in such Person.
 
 "JCI" means Johnson Crushers International, Inc., a Tennessee corporation.
 
 "Jurisdiction" means each and every nation or any political subdivision
thereof.
 
 "KPI" means Kolberg-Pioneer, Inc., a Tennessee corporation.
 
 "Laws" means each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any thereof, whether
now in effect or hereafter enacted.
 
 "Letter of Credit" means the Existing Letters of Credit and each letter of
credit issued pursuant to Section 3.1 of this Agreement.
 
 "Letter of Credit Advances" means all amounts owing to Bank under any Letter of
Credit Agreement, including, without limitation, all drafts paid by Bank under
any Letter of Credit and with respect to which and to the extent that Bank has
not been reimbursed.
 
 "Letter of Credit Agreement" means this Agreement and any other agreement of
Borrower with Bank and relating to Borrower's obligation to reimburse Bank with
respect to amounts paid under any Letter of Credit and/or the granting of a Lien
to Bank to secure any such obligation, together with any and all extensions,
revisions, modifications or amendments at any time made thereto.
 
 "Letter of Credit Commitment" means the lesser of (i) Twenty-Five Million and
00/100 Dollars ($25,000,000.00); or (ii) the Unused Line of Credit Loan Amount.
 
 "Letter of Credit Facility Fee" means an annual fee payable by Borrower to Bank
with respect to each Letter of Credit, such fee to be payable in advance upon
the issuance of such Letter of Credit and on each anniversary date of issuance
thereafter so long as such Letter of Credit is outstanding, and in an amount
equal to the Available Amount of such Letter of Credit, multiplied by the
Margin.
 
 "LIBOR" means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/100 of 1%) and determined pursuant to the following formula:
 
 LIBOR =                         Base
LIBOR                                                      
 100% - LIBOR Reserve Percentage)
 
 "LIBOR Reserve Percentage" means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for "Eurocurrency
Liabilities" (as
 
 
12

--------------------------------------------------------------------------------

 
defined in Regulation D of the Federal Reserve Board, as amended), adjusted by
Bank for expected changes in such reserve percentage during the term of this
Agreement.
 
 "Lien" means any mortgage, pledge, encumbrance, charge, security interest,
lien, assignment or other preferential arrangement of any nature whatsoever,
including any conditional sale agreement or other title retention agreement.
 
 "Line of Credit Loan" means the line of credit loan which Bank has agreed to
advance to Borrower in accordance with the terms of Article II of this
Agreement.
 
 "Line of Credit Loan Advancement Termination Date" means the earlier of (i) the
Line of Credit Loan Maturity Date, or (ii) the date of the occurrence of an
Event of Default.
 
 "Line of Credit Loan Advances" means all of the Advances of the Line of Credit
Loan.
 
 "Line of Credit Loan Amount" means One Hundred Million and 00/100 Dollars
($100,000,000.00); provided, however, that with respect to any Asset Disposition
(in a single transaction or a series of related transactions) where the value of
the assets so disposed of exceeds ten percent (10%) of the Total Assets of the
Borrower Consolidated Group (as of the time of the disposition) (a “Specified
Asset”), at Bank's election and upon thirty (30) days' prior written notice to
Borrower, Bank may reduce the Line of Credit Loan Amount in an amount (expressed
as a percentage) up to the percentage obtained by dividing (x) the value of the
Specified Asset by (y) Total Assets of the Borrower Consolidated Group (as of
the time of the disposition) (the "Reduction Percentage"); provided, however, if
the applicable Member of the Borrower Consolidated Group reinvests the cash
consideration received from the disposition of the Specified Asset in a
substantially similar asset within 180 days of receipt, the Line of Credit Loan
Amount shall be reinstated by an amount (expressed as a percentage) equal to the
Reduction Percentage relating to the sale of such Specified Asset.
 
 "Line of Credit Loan Maturity Date" means the date five (5) years from the date
of this Agreement.
 
 "Line of Credit Note" means that certain Amended and Restated Line of Credit
Note of even date herewith from Borrower to Bank, in the principal amount of
$100,000,000.00, and includes any amendment to or modification of such note and
any promissory note given in extension or renewal of, or in substitution for,
such note.
 
 "Liquid Assets" means, as of an applicable time, the following, so long as the
same is not subject to any Lien nor subject to any restriction on
transferability, whether imposed under applicable Law, by agreement, or
otherwise: (i) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the applicable time; (ii) certificates of deposit and time
deposits having maturities of six months or less from the applicable time and
issued by any commercial bank organized under the laws of the United States of
America or any state thereof having combined capital and surplus of not less
than $500,000,000; (iii) commercial paper of an issuer rated at least A-1 by
Standard & Poor's Ratings Services ("S&P") or P-1 by Moody's Investor's Service,
Inc.
 
 
13

--------------------------------------------------------------------------------

 
("Moody's"), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the
applicable time; (iv) securities with maturities of one year or less from the
applicable time and issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's; (v) securities with maturities of six months or less
from the applicable time and backed by standby letters of credit by Bank or any
commercial bank satisfying the requirements of clause (ii) of this definition;
(vi) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (i) through (iii) of this
definition; and (vii) publicly traded securities listed on a nationally
recognized securities exchange in the United States.
 
 "Loan Documents" means this Agreement, the Notes, the Guaranty, the Closing
Certificates, and any and all other agreements, documents and instruments of any
kind executed or delivered in connection with, or evidencing, securing,
guaranteeing or relating to, the Loans, whether heretofore, simultaneously
herewith or hereafter delivered, together with any and all extensions,
revisions, modifications or amendments at any time made to any of the foregoing
(but specifically excluding any Wells Fargo Swap Documents).
 
 "Loans" means the loans and other extensions of credit, if any, being made by
Bank to Borrower pursuant to this Agreement, including, but not limited to, the
Line of Credit Loan and the Letters of Credit.
 
 "Long-Term Indebtedness" means at any date any Indebtedness which matures (or
the maturity of which may, at the option of the applicable Person, be extended
such that it matures) more than one year after such date.
 
 "Margin" means three-quarters of one percent (0.75%).
 
 "Material Adverse Change" means, as reasonably determined by Bank, and with
respect to any event, act, condition or occurrence of whatever nature (including
events, acts, conditions or occurrences affecting the road construction
equipment manufacturing industry generally and any changes in general economic
or financial conditions or markets), whether singly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon, any of (a) the financial condition, operations, business or
properties of Borrower and the other Members of the Borrower Consolidated Group
taken as a whole (either on a current or forecast economic or financial
accounting basis), (b) the rights and remedies of Bank under the Loan Documents,
or the ability of Borrower and the Members of the Borrower Consolidated Group,
taken as a whole, to perform the obligations under the Loan Documents, taken as
a whole, to which they are a party, or (c) the legality, validity or
enforceability of any Loan Document.
 
 "Material Contract" means any contract or agreement to which any Member of the
Borrower Consolidated
 
 
14

--------------------------------------------------------------------------------

 
Group is a party, by which any Member of the Borrower Consolidated Group or its
properties are bound, or to which any Borrower of the Borrower Consolidated
Group is subject and which contract or agreement (i) pursuant to its terms
provides for payments or receipts by such Person which might reasonably be
expected to exceed $10,000,000.00 during any Fiscal Year; or (ii) if on account
of any breach or termination thereof, might reasonably be expected to result a
Material Adverse Change.
 
 "Material Member of the Borrower Consolidated Group" means, as of an applicable
time, any Member of the Borrower Consolidated Group (a) whose EBITDA exceeds
five percent (5.0%) of the EBITDA of the Borrower Consolidated Group, or (b)
whose Tangible Net Worth exceeds five percent (5.0%) of the Tangible Net Worth
of the Borrower Consolidated Group.
 
“Member of the Borrower Consolidated Group” has the meaning set forth in the
definition of “Borrower Consolidated Group”.
 
 "Most Recent Financial Statements" means the audited balance sheet and income
statement of the Borrower Consolidated Group dated as of December 31, 2011.
 
 "Net Cash Proceeds" means (i) in the case of any Casualty or Condemnation
Event, the aggregate cash proceeds of insurance, condemnation awards and other
compensation received by any Member of the Borrower Consolidated Group in
respect of such Casualty or Condemnation Event less (x) reasonable fees and
expenses incurred by such Person in connection therewith, (y) contractually
required repayments of Indebtedness to the extent secured by Liens on the
property subject to such Casualty or Condemnation Event, and (z) any income or
transfer taxes paid or payable by such Person as a result of such Casualty or
Condemnation Event; and (ii) in the case of any Asset Disposition, the aggregate
cash payments received by any Member of the Borrower Consolidated Group in
connection therewith, less (x) reasonable fees and expenses incurred by such
Person in connection therewith, (y) Indebtedness to the extent the amount
thereof is secured by a Lien on the property that is the subject of such Asset
Disposition and the transferee of (or holder of the Lien on) such Property
requires that such Indebtedness be repaid as a condition to such Asset
Disposition, and (z) any income or transfer taxes paid or payable by such Person
as a result of such Asset Disposition.
 
 "Net Income" means the net income of an applicable Person for an applicable
period as determined in accordance with Generally Accepted Accounting
Principles, but excluding for purposes of determining any financial ratios under
this Agreement, all Extraordinary Items and any Income Tax Expense on such
Extraordinary Items and any tax deductions or credits on account of such
Extraordinary Items.
 
 "Non-Capitalized Lease" means any lease other than a Capitalized Lease.
 
 "Notes" means the Line of Credit Note and any other notes delivered by Borrower
to Bank pursuant to this Agreement.
 
 "Notice of Borrowing" means a notice from a Borrower's Representative in form
and substance satisfactory to Bank, such Notice of Borrowing to be substantially
in the form attached hereto as Exhibit "C".
 
 
15

--------------------------------------------------------------------------------

 
 "Notice of Conversion/Continuation" means a notice from a Borrower's
Representative in form and substance satisfactory to Bank, such Notice of
Conversion/Continuation to be substantially in the form attached hereto as
Exhibit "D".
 
 "Notice of Issuance" means a notice from Borrower to Bank to be made by
telephone and confirmed in writing, specifying therein the information as may be
reasonably required by Bank with respect to the issuance of any Letter of Credit
under this Agreement.
 
 "Obligations" means the obligations (including obligations of performance) and
liabilities of any Borrower Party to any Bank Party of every kind and
description whatsoever, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, contracted or arising, or
acquired by any Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as maker, endorser, surety, guarantor, general
partner, drawer, tort-feasor, indemnitor, account party with respect to a letter
of credit or otherwise, and whether or not arising out of, incurred pursuant to
and/or in connection with any Loan Document or Wells Fargo Swap Document, and
any and all extensions and renewals of any of the same, including but not
limited to the obligation:
 
(A) To pay the principal of and interest on the Notes in accordance with the
respective terms thereof and/or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefor;
 
(B) To pay, repay or reimburse Bank for all amounts owing hereunder and/or under
any of the other Loan Documents, including the Reimbursement Obligation and all
Indemnified Losses and Default Costs;
 
(C) To pay, repay or reimburse to Bank Party the Wells Fargo Swap Obligations;
and
 
(D) To reimburse Bank, on demand, for all of Bank's expenses and costs,
including Attorneys' Fees and expenses of Bank's counsel, in connection with the
preparation, administration, amendment, modification, or enforcement of this
Agreement and the documents required hereunder, including, without limitation,
any proceeding brought or threatened to enforce payment of any of the
obligations referred to in the foregoing paragraphs (A), (B), and (C).
 
 "OEP" means Osborn Engineered Products SA (Pty) Ltd., a South African
corporation.
 
 "Ordinary Course of Business" means an action taken by a Person only if:
 
(A) Such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
 
(B) Such action is not required to be authorized by the Governing Body of such
Person pursuant to applicable Laws; and
 
 
16

--------------------------------------------------------------------------------

 
(C) Such action is similar in nature and magnitude to actions customarily taken
in the ordinary course of the normal day-to-day operations of other Persons that
are in the same or a related line of business as such Person.
 
 "Organizational Documents" means (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
articles of organization and the operating agreement of a limited liability
company, (v) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person, and (vi) any amendment to
any of the foregoing.
 
 "Participant" means any bank, financial institution, Affiliate of Bank, or
other entity which enters into a participation agreement with Bank and/or to
whom Bank assigns all or a portion of its rights and obligations under this
Agreement.
 
 "Permitted Acquisition" means any Acquisition (i) with an Acquisition amount of
$50,000,000.00 or more if approved by Bank, and (ii) with an Acquisition amount
of less than $50,000,000.00 if:
 
(A) The business acquired is a Permitted Line of Business;
 
(B) Any securities given as consideration therewith are securities of Borrower;
 
(C) Immediately after the Acquisition, the business so acquired (and the assets
constituting such business) shall be owned and operated by Borrower or another
Member of the Borrower Consolidated Group;
 
(D) No Default shall have occurred and be continuing at the time of the
consummation of such Acquisition or would exist immediately after such
Acquisition;
 
(E) With respect to any Acquisition with an acquisition amount of $10,000,000.00
or more, Borrower shall have delivered to Bank a pro-forma compliance
certificate demonstrating that, on a pro-forma basis, after giving effect to the
Acquisition, (i) the ratio of Funded Debt to Capitalization of the Borrower
Consolidated Group shall not exceed 0.20 to 1.00, and (ii) such Acquisition
would not give rise to a Financial Covenant Default as of the consummation of
the Acquisition, or a Financial Covenant Default during the one-year period
following the consummation of such Acquisition; and
 
(F) Any other Acquisition that may be approved in writing by Bank from time to
time.
 
 "Permitted Indebtedness" means:
 
(A) The Loans;
 
(B) The Existing Indebtedness, and any renewals, extensions, refinancings and
refundings, in whole or in part, of Existing Indebtedness;
 
 
17

--------------------------------------------------------------------------------

 
(C) Indebtedness otherwise expressly permitted under the terms of this Agreement
or any other Loan Document, if any;
 
(D) Indebtedness arising under any Wells Fargo Swap Document;
 
(E) Any Indebtedness arising under any Swap Document entered into as a result of
the compliance with any affirmative covenant of any Member of the Borrower
Consolidated Group set forth in any Loan Document;
 
(F) Indebtedness incurred in the applicable Person's Ordinary Course of Business
(including the reimbursement obligations of AIC under letters of credit issued
for the account of AIC to secure the obligations of AIC under workers'
compensation insurance policies issued on its behalf) and not incurred through
the borrowing of money, provided that such Indebtedness is either Unsecured
Indebtedness or Indebtedness secured by a Permitted Lien;
 
(G) Subordinated Debt;
 
(H) Capital leases and purchase money Indebtedness in an aggregate amount not to
exceed $10,000,000.00 at any one time outstanding;
 
(I) Indebtedness of a Person assumed by a Member of the Borrower Consolidated
Group in connection with a Permitted Acquisition not to exceed $50,000,000.00;
 
(J) Indebtedness of Foreign Subsidiaries in an aggregate amount that shall not
exceed $50,000,000.00 at any time;
 
(K) Unsecured Indebtedness in the form of a seller note executed by one or more
Members of the Borrower Consolidated Group in favor of the seller thereof in
connection with a Permitted Acquisition to evidence a hold-back in the purchase
price or to otherwise represent the deferred payment of the purchase price in
connection with such Permitted Acquisition, in an amount not to exceed 25% of
the acquisition consideration for such Permitted Acquisition;
 
(L) Indebtedness owing to a Member of the Borrower Consolidated Group;
 
(M) Guaranties by any Member of the Borrower Consolidated Group of any
Indebtedness permitted to be incurred hereunder;
 
(N) Indebtedness (other than Indebtedness specified in clauses (A) through (M)
above) in an aggregate amount that shall not exceed $50,000,000.00 at any time;
and
 
(O) Any other Indebtedness that may be approved in writing by Bank from time to
time.
 
 "Permitted Investments" means:
 
(A) Liquid Assets;
 
 
18

--------------------------------------------------------------------------------

 
(B) Purchases and acquisitions of inventory, supplies, materials and equipment
in the Ordinary Course of Business;
 
(C) Investments consisting of loans and advances to employees for reasonable
travel, relocation and business expenses in the Ordinary Course of Business or
prepaid expenses incurred in the Ordinary Course of Business;
 
(D) Investments consisting of Permitted Indebtedness and Permitted Acquisitions;
 
(E) Existing Investments;
 
(F) Investments in the form of guaranties of Indebtedness permitted under
Section 7.2(F) hereof;
 
(G) (i) Investments in Domestic Subsidiaries and (ii) Investments in Foreign
Subsidiaries after the date hereof for purposes of this clause (ii) in an amount
not to exceed $50,000,000.00;
 
(H) Investments (other than Investments specified in clauses (A) through (G)
above) in an aggregate amount that shall not exceed $25,000,000.00 at any time;
and
 
(I) Any other Investments that may be approved in writing by Bank from time to
time.
 
 "Permitted Liens" means:
 
(A) Customary Permitted Liens;
 
(B) Liens securing Permitted Indebtedness assumed in connection with a Permitted
Acquisition (so long as such Lien was not created in contemplation of such
Permitted Acquisition);
 
(C) Liens on the assets of Foreign Subsidiaries to secure Indebtedness permitted
by clause (J) of the definition of "Permitted Indebtedness";
 
(D) Liens securing the Indebtedness permitted by clauses (H) and (L) of the
definition of "Permitted Indebtedness", and any modification, replacement,
renewal or extension thereof, so long as such Lien does not secure more than
100% of the purchase price of the assets acquired with such Indebtedness; and
 
(E) Any other Liens that may be approved in writing by Bank from time to time.
 
 "Permitted Line of Business" means the business engaged in by Borrower or
another Member of the Borrower Consolidated Group as of the date of this
Agreement, and businesses reasonably related or ancillary thereto or reasonable
extensions thereof.
 
 
19

--------------------------------------------------------------------------------

 
 "Permitted Pro Forma Adjustments" means, as applied to any Permitted
Acquisition after the date of Closing, any adjustment to the actual results of
operations of such Person or business unit that are permitted to be recognized
in pro forma financial statements prepared in accordance with Regulation S-X of
the Securities Act of 1933 or that otherwise reflect verifiable and adequately
documented synergies and cost-savings (including cost-savings for, among other
items, officer and employee compensation, insurance expenses, interest expense,
rental expense, and other overhead expense, and other quantifiable expenses
which are not anticipated to be incurred on an ongoing basis following
consummation of such Permitted Acquisition) .
 
 "Permitted Transfers of Assets" means any Asset Disposition which is:
 
(A) a sale of Inventory in the Ordinary Course of Business;
 
(B) an Asset Disposition between Borrower Parties;
 
(C) an Asset Disposition constituting a Permitted Investment;
 
(D) an Asset Disposition other than Inventory if, in a single transaction or
series of related transactions, the consideration paid therefor is $5,000,000.00
or less;
 
(E) an Asset Disposition (in a single transaction or a series of related
transactions) where the value of the assets so disposed of exceeds ten percent
(10%) of the Total Assets of the Borrower Consolidated Group (as of the time of
the disposition), if (i) Bank is provided at least thirty (30) days prior
written notice of such Asset Disposition, and (ii) any Net Cash Proceeds from
such Asset Disposition are paid as a prepayment of the Loans as and when
required by Section 4.3(C) of this Agreement, and (iii) immediately prior to
such Asset Disposition, and after giving effect to such Asset Disposition, no
Default would exist;
 
(F) Any transfer arising from the termination of any Swap Document, if such
termination does not give rise to a Default; and
 
(G) Asset Dispositions by Foreign Subsidiaries.
 
 "Person" means any individual, corporation, partnership, limited partnership,
limited liability company, association, joint-stock company, trust,
unincorporated organization, joint venture, court or Governmental Authority.
 
 "Petroleum Products" means "petroleum products" as defined under any applicable
Environmental Law.
 
 "Place for Payment" means a place for payment as from time to time designated
by Bank, which place for payment currently is at the address of Bank as
hereinafter provided for with respect to notices.
 
 "Plans" means all Single Employer Plans and Multiple Employer Plans, both as
defined in ERISA.
 
 "PPC" means Peterson Pacific Corp., an Oregon corporation.
 
 
20

--------------------------------------------------------------------------------

 
 "Prohibited Transaction" means a "prohibited transaction" as defined in ERISA.
 
 "Quarter" means a period of time of three consecutive calendar months.
 
 "Quarter-End" means the last day of each of the months of March, June,
September, and December.
 
 "Real Property" means the real property owned by any Member of the Borrower
Consolidated Group, or in which any such Person has a leasehold interest.
 
 "Records" means correspondence, memoranda, tapes, discs, microfilm, microfiche,
papers, books and other documents, or transcribed information of any type,
whether expressed in ordinary or machine language, and all filing cabinets and
other containers in which any of the foregoing is stored or maintained.
 
 "Regulation T", "Regulation U", and "Regulation X" means Regulation T,
Regulation U, and Regulation X, respectively, of the Board of Governors of the
Federal Reserve System as now or from time to time hereafter in effect and shall
include any successor or other regulation or official interpretation of said
Board of Governors relating to the extension of credit by banks for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
 
 "Reimbursement Obligation" means the obligation of Borrower to pay the amounts
required under Section 3.2 of this Agreement.
 
 "Reportable Event" means a "reportable event" as defined in Section 4043(c) of
ERISA, but excluding events for which reporting has been waived.
 
 "Responsible Officers" means the president, chief executive officer and chief
financial officer of Borrower.
 
 "RI" means Roadtec, Inc., a Tennessee corporation.
 
 "RIP" means RI Properties, Inc.,  a South Dakota corporation.
 
 "Solid Wastes" means "solid wastes" as defined under any applicable
Environmental Law.
 
 "Solvent" and "Solvency" mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts
 
 
21

--------------------------------------------------------------------------------

 
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
 "Subordinated Debt" means any Indebtedness of any Member of the Borrower
Consolidated Group which is the subject of a subordination agreement reasonably
acceptable to and approved by Bank.
 
 "Subsidiary" means, as to any Person (the "first person"), another Person (the
"second person") with respect to which such first person directly or indirectly
through one or more intermediaries, controls such second person (and a first
person shall be deemed to have control if such first person, directly or
indirectly, has rights to exercise Voting Power to elect a majority of the
members of the Governing Body of the second person).
 
 "Swap Documents" means (A) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing); (B) any combination of the
foregoing; or (C) any master agreement for any of the foregoing, as any of the
foregoing may be amended or supplemented from time to time.
 
 "Tangible Net Worth" means, at any time with respect to an applicable Person,
Equity Owners' Equity, plus Subordinated Debt, less the sum of:
 
(A) Any surplus resulting from any write-up of assets subsequent to the date of
Closing;
 
(B) Goodwill, including any amounts, however designated on a balance sheet of
such Person, representing the excess of the purchase price paid for assets or
stock acquired over the value assigned thereto on the books of such Person;
 
(C) Patents, trademarks, trade names and copyrights;
 
(D) Any amount at which shares of Equity Interests of such Person appear as an
asset on such Person's balance sheet;
 
(E) Loans and advances to Affiliates, stockholders, directors, officers or
employees (other than Subordinated Debt);
 
(F) Unamortized deferred expenses;
 
(G) Equity investments in Affiliates of any nature; and
 
(H) Any other amount in respect of an asset that, in accordance with Generally
Accepted Accounting Principles, should be classified as an intangible asset on a
balance sheet of such Person.
 
 
22

--------------------------------------------------------------------------------

 
 "Taxes and Regulatory Costs" mean any and all (i) withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign governmental authority and related in
any manner to LIBOR, and (ii) future, supplemental, emergency or other changes
in the LIBOR Reserve Percentage, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign governmental authority or resulting from compliance by Bank with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority and related in any manner to LIBOR to the
extent they are not included in the calculation of LIBOR.  In determining which
of the foregoing are attributable to any LIBOR option available to Borrower
hereunder, any reasonable allocation made by Bank among its operations shall be
conclusive and binding upon Borrower.
 
 "Third Person" means a Person not a party to this Agreement.
 
 "TI" means Telsmith, Inc., a Delaware corporation.
 
 "Total Assets" means the total assets of an applicable Person as of an
applicable time, determined in accordance with Generally Accepted Accounting
Principles.
 
 "Unfunded Pension Liability" means "unfunded pension liability" as defined in
ERISA.
 
 "Unsecured Indebtedness" means Indebtedness not secured by any Lien.
 
 "Unused Fee" means the fee payable by Borrower to Bank in arrears on each
Quarter-End, as determined by Bank as of such Quarter-End in an amount equal to
(A) the product of (i) 0.175%, multiplied by (ii) the daily average of the
Unused Line of Credit Loan Amount during such Quarter, divided by (B) four (4):
 
 "Unused Line of Credit Loan Amount" means at any time (i) the Line of Credit
Loan Amount, minus (ii) the Available Amount of the Letters of Credit, minus
(iii) any outstanding Letter of Credit Advances, minus (iv) any outstanding Line
of Credit Loan Advances.
 
 "U.S. Subsidiary" means a Subsidiary that is a Registered Organization
organized under the Laws of a state of the United States and substantially all
of whose assets are located in the United States.
 
 "Voting Power" means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.
 
 "Wells Fargo Swap Documents" means any Swap Documents entered into between any
Borrower Party and any Bank Party.
 
 "Wells Fargo Swap Obligations" means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Bank Party of every
kind and description whatsoever, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, contracted or arising, or
acquired by Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
 
 
23

--------------------------------------------------------------------------------

 
instrument, and whether incurred as counterparty, maker, endorser, surety,
guarantor, general partner, drawer, tort-feasor, indemnitor, account party with
respect to a letter of credit or otherwise, and arising out of, incurred
pursuant to and/or in connection with any Wells Fargo Swap Document, and any and
all extensions and renewals of any of the same.
 
 "Wholly-Owned Subsidiary" means a Subsidiary of Borrower whose entire Equity
Interests and Voting Power is owned by Borrower or by another Wholly-Owned
Subsidiary of Borrower.
 
 "Without Notice" means without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be required under applicable Laws or by express provision of any Loan
Document.
 
1.2 Accounting Terms.
 
(A) Accounting terms used and not otherwise defined in this Agreement have the
meanings determined by, and all calculations with respect to accounting or
financial matters unless otherwise provided herein shall be computed in
accordance with, Generally Accepted Accounting Principles.
 
(B) If any change in the accounting principles used in the preparation of the
most recent financial statements referred to in Section 7.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by
Borrower with the agreement of Borrower’s accountants and results in a change in
any of the calculations required by Section 7.3 that would not have resulted had
such accounting change not occurred, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
change such that the criteria for evaluating compliance with such covenants by
Borrower shall be the same after such change as if such change had not been
made; provided, however, that no change in Generally Accepted Accounting
Principles that would affect a calculation that measures compliance with any
covenant contained in such Section shall be given effect until such provisions
are amended to reflect such changes in Generally Accepted Accounting Principles.
 
1.3 UCC Terms.  As used herein, unless the context clearly requires to the
contrary, terms not specifically defined herein shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code as presently
adopted and in effect (i) with respect to Borrower, in the State of Tennessee,
and (ii) with respect to any other Member of the Borrower Consolidated Group,
the state of organization of such Member of the Borrower Consolidated Group.
 
1.4 Construction of Terms.  Whenever used in this Agreement, the singular number
shall include the plural and the plural the singular, pronouns of one gender
shall include all genders, use of the terms "herein", "hereof", and "hereunder"
shall be deemed to be references to this Agreement in its entirety unless
otherwise specifically provided, and the word "discretion" means in the sole and
absolute discretion of the applicable Person(s).
 
 
24

--------------------------------------------------------------------------------

 
1.5 Computation of Time Periods.  For purposes of computation of periods of time
hereunder, the word "from" means "from and including", the words "to" and
"until" each mean "to but excluding", and the word "through" means "through and
including".
 
1.6 Computation of Financial Covenants.
 
(A) For purposes of computation of the financial covenants set forth in this
Agreement, such computation shall be made by Bank (i) as of each Quarter-End,
based on the Compliance Certificate most recently delivered in accordance with
the terms of this Agreement, (ii) determined on a Consolidated Basis, and (iii)
based on an Annualized Rolling Period, if applicable (including an annualization
with respect to income and losses attributable to Permitted Acquisitions).
 
(B) For purposes of making all financial calculations to determine compliance
with Section 7.3 of this Agreement, all components of such calculations shall be
adjusted to include (in the case of Permitted Acquisitions) or exclude (in the
case of Asset Dispositions), as the case may be, without duplication, such
components of such calculations attributable to any business or assets that have
been acquired or disposed of by Borrower or any of its Subsidiaries, including
through Permitted Acquisitions or Asset Dispositions, after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Borrower utilizing Permitted Pro Forma Adjustments.
 
1.7 Reference to Borrower Parties and Bank Parties.  Any reference in this
Agreement or any other Loan Document to (i) "Borrower Party" shall mean each and
any Borrower Party, singularly; (ii) "Borrower Parties" shall mean all the
Borrower Parties, collectively; (iii) "Bank Party" shall mean each and any Bank
Party, singularly; and (iv) "Bank Parties" shall mean all the Bank Parties,
collectively.
 
1.8 Wells Fargo Swap Documents.  Notwithstanding any provision of this
Agreement, any Loan Document or any Wells Fargo Swap Document to the contrary,
(i) no covenant or agreement of Borrower Party shall prohibit Borrower Party
from entering into any Wells Fargo Swap Document; and (ii) the right of Bank to
accelerate any of the Obligations shall not be construed to require the
termination or unwinding of any transactions the subject of any Wells Fargo Swap
Documents.
 
1.9 Bank as Agent for Other Bank Parties.  To the extent that any Lien is
granted to Bank in this Agreement or under any Loan Document as security for any
Obligation of any Borrower Party to any Bank Party other than Bank, the Lien so
granted shall be deemed to be a Lien granted to Bank as agent for such other
Bank Party, without the necessity of any act or consent of any Person.
 
1.10 Appointment of Borrower as Agent for Other Borrower Parties.  Each Borrower
Party (other than Borrower), separately and severally, hereby appoints and
designates Borrower as such Borrower Party's agent and attorney-in-fact to act
on behalf of such Borrower Party for all purposes of the Loan
Documents.  Borrower shall have authority to exercise on behalf of each other
Borrower Party all rights and powers that Borrower deems, in its sole
discretion, necessary, incidental or convenient in connection with the Loan
Documents, including the authority to
 
 
25

--------------------------------------------------------------------------------

execute and deliver certificates, documents, agreements and other instruments
referred to in or contemplated by the Loan Documents, give all notices,
approvals and consents required or requested from time to time by Bank and take
any other actions and steps that a Borrower Party could take for its own account
in connection with the Loan Documents from time to time, it being the intent of
each Borrower Party (other than Borrower) to grant to Borrower plenary power to
act on behalf of each other Borrower Party in connection with and pursuant to
the Loan Documents.  The appointment of Borrower as agent and attorney-in-fact
for the other Borrower Parties hereunder shall be coupled with an interest and
be irrevocable so long as any Loan Document shall remain in effect.  Bank need
not obtain any consent or approval from any Borrower Party for any act taken by
Borrower pursuant to any Loan Document, and all such acts shall bind and
obligate Borrower and the other Borrower Parties, jointly and severally.  Bank
may rely on any representation or request made or action taken by Borrower in
connection with the Loan Documents as authorized by the other Borrower
Parties.  Each Borrower Party (other than Borrower) forever waives and releases
any claim (whether now or hereafter arising) against Bank based on Borrower's
lack of authority to act on behalf of any other Borrower Party in connection
with the Loan Documents.
 
ARTICLE II                                
 
2. THE LINE OF CREDIT LOAN

 
2.1 General Terms.  Subject to the terms hereof, Bank will lend Borrower, from
time to time until the Line of Credit Loan Advancement Termination Date, such
amounts which shall not exceed, in the aggregate principal amount at any one
time outstanding, the Unused Line of Credit Loan Amount.  Subject to the terms
hereof, Borrower may borrow, repay without penalty or premium, and reborrow
hereunder, from the date of this Agreement until the Line of Credit Loan
Advancement Termination Date.  If at any time the unpaid principal balance of
the Line of Credit Loan exceeds the amount Borrower could borrow at such time as
set forth herein, Borrower shall immediately upon demand of Bank pay or cause to
be paid such amounts to Bank, to the extent necessary to reduce the Line of
Credit Loan to an amount which Borrower could borrow at that time.
 
2.2 Disbursement of the Line of Credit Loan.
 
(A) Except as otherwise provided in a Cash Management Agreement, in order to
obtain a Line of Credit Loan Advance, a Borrower's Representative shall deliver
a Notice of Borrowing to Bank (i) with respect to a Line of Credit Loan Advance
to be made at Closing, not later than the time of Closing, and (ii) with respect
to any other Line of Credit Loan Advance, no later than 1:00 p.m. (Charlotte,
North Carolina time) on a date not less than one (1) Business Day prior to the
date such Line of Credit Loan Advance is sought.
 
(B) After Bank's receipt of such funds and upon fulfillment of any applicable
conditions set forth in this Agreement, Bank will make such funds available to
Borrower by crediting Borrower's deposit account with Bank.
 
 
26

--------------------------------------------------------------------------------

 
(C) Notwithstanding anything contained herein to the contrary, Borrower shall
not be entitled to receive, nor shall Bank be required to disburse, any Line of
Credit Loan Advance after the Line of Credit Loan Advancement Termination Date.
 
2.3 The Line of Credit Note.  Borrower's obligation to repay the Line of Credit
Loan shall be evidenced by the Line of Credit Note.
 
2.4 Interest Rate.   Except as provided in Section 4.7(B) of this Agreement,
during the entire term of the Line of Credit Note, the outstanding principal
balance of the Line of Credit Note shall bear interest at the Adjusted Daily One
Month LIBOR Rate.
 
2.5 Payments of Principal and Interest.  Principal and interest on the Line of
Credit Loan shall be payable as follows:
 
(A) On the first Interest Payment Due Date following the date of the Line of
Credit Note, and on each successive Interest Payment Due Date thereafter until
the entire indebtedness evidenced by the Line of Credit Note is paid in full,
Borrower shall pay to Bank all accrued and unpaid interest on the outstanding
principal balance of the Line of Credit Note.
 
(B) If not earlier demanded pursuant to Section 8.3 of this Agreement, the
outstanding principal balance of the Line of Credit Loan, together with all
accrued and unpaid interest thereon, shall be due and payable to Bank on the
Line of Credit Loan Maturity Date.
 
2.6 Use of Proceeds.  The proceeds of the Line of Credit Loan shall be used by
Borrower (i) to pay fees and expenses associated with the closing of the Line of
Credit Loan; (ii) for working capital and general corporate purposes of the
Borrower Consolidated Group.
 
ARTICLE III                                
 
3. LETTERS OF CREDIT
 
3.1 Existing Letters of Credit.  Borrower and Bank acknowledge that Bank has
issued the Existing Letters of Credit, which will remain outstanding subsequent
to the date of this Agreement in accordance with their terms.  Borrower and Bank
agree that the Existing Letters of Credit shall be deemed to be Letters of
Credit issued under this Agreement, and shall be subject to all of the terms and
conditions of the Loan Documents, including, without limitation, Section 3.3 of
this Agreement.
 
3.2 Issuance of Letters of Credit.  Subject to the terms hereof, Borrower may
request Bank, on the terms and conditions hereinafter set forth, to issue, and
Bank shall issue, Letters of Credit for the account of Borrower from time to
time on any Business Day in an aggregate Available Amount for all Letters of
Credit not to exceed at any time the Letter of Credit Commitment on such
Business Day.  No Letter of Credit shall have an expiration date (including all
rights of Borrower or the beneficiary to require renewal) later than the earlier
of (i) 15 days before the Line of Credit Loan Maturity Date, or (ii) one year
after the date of issuance thereof.  In order for a Letter of Credit to be
issued, a Borrower’s Representative shall deliver a Notice of Issuance to Bank
not later than 10:30 a.m. (Charlotte, North Carolina time) on a date not less
than three (3) Business Days prior to the date the issuance of such Letter of
Credit is sought,
 
 
27

--------------------------------------------------------------------------------

such Notice of Issuance to be accompanied by the form of the Letter of Credit to
be issued.  If (i) the requested form of such Letter of Credit is acceptable to
Bank in its discretion, and (ii) if required by Bank, upon execution and
delivery of a Letter of Credit Agreement in form and substance satisfactory to
Bank, Bank will, subject to the other terms and conditions of this Agreement,
issue such Letter of Credit.  In the event and to the extent that the provisions
of any Letter of Credit Agreement shall conflict with this Agreement, the
provisions of this Agreement shall govern.
 
3.3 Reimbursement and Other Payments. Borrower agrees to pay to Bank immediately
upon demand of Bank (i) at the time when Bank shall pay any draft presented
under any Letter of Credit, a sum equal to the amount so paid under such Letter
of Credit, plus (ii) interest at the Default Rate on any amount remaining unpaid
by Borrower to Bank under clause (i) above from such time until payment in
full.   Notwithstanding the foregoing, so long as the conditions for Advances
set forth in Section 5.2 are satisfied, and unless otherwise elected by Borrower
to the contrary, each drawing under a Letter of Credit may be reimbursed by the
making of a Line of Credit Loan Advance in an amount equal to such drawing.
 
ARTICLE IV                                
 
4. PAYMENTS, ADDITIONAL COSTS, ETC.

 
4.1 Payment to Bank.
 
(A) All monies payable to Bank under this Agreement or under the Notes shall be
paid directly to Bank in immediately available funds at the Place for
Payment.  If Bank shall send Borrower statements of amounts due hereunder, such
statements shall be considered correct and conclusively binding on Borrower
unless Borrower notifies Bank to the contrary within thirty (30) days of its
receipt of any statement which it deems to be incorrect.
 
(B) All payments to be made by Borrower hereunder will be made to Bank at the
Place for Payment not later than 1:00 p.m. (Charlotte, North Carolina
time).  Payments received at the Place for Payment after 1:00 p.m. (Charlotte,
North Carolina time) shall be deemed to be payments made  at the Place for
payment prior to 1:00 p.m. (Charlotte, North Carolina time) on the next
succeeding Business Day.  Borrower hereby authorizes Bank to charge its accounts
with Bank in order to cause timely payment of amounts due hereunder to be made.
 
(C) At the time of making each such payment, Borrower shall, subject to the
other terms and conditions of this Agreement, specify to Bank the Loan or other
obligation of Borrower hereunder to which such payment is to be applied.  In the
event that Borrower fails to so specify the relevant Loan or if an Event of
Default shall have occurred and be continuing, Bank may apply such payments as
it may determine in its discretion.
 
4.2 Late Payments.  If any scheduled payment, whether principal, interest or
principal and interest, is late, Borrower agrees to pay a late charge equal to
five percent (5%) of the amount of the payment which is late, but not more than
the maximum amount allowed by applicable Laws.  The foregoing provision shall
not be deemed to excuse a late payment or be
 
 
28

--------------------------------------------------------------------------------

deemed a waiver of any other rights Bank may have under this Agreement,
including, subject to the terms hereof, the right to declare the entire unpaid
principal and interest immediately due and payable.
 
4.3 Prepayments.
 
(A) Borrower may prepay or cause to be prepaid any Loan (or portion thereof)
which bears interest at the Adjusted Daily One Month LIBOR Rate (and/or
permanently reduce or terminate the Line of Credit Loan) in whole or, from time
to time, in part, without premium or penalty.
 
(B) Borrower may prepay any Loan which bears interest determined in relation to
LIBOR at any time and in the minimum amount of $25,000.00; provided however,
that if the outstanding principal balance of such portion of such Loan is less
than said amount, the minimum prepayment amount shall be the entire outstanding
principal amount of such Loan.  In consideration of Bank providing this
prepayment option to Borrower, or if any such portion of any Loan shall become
due and payable at any time prior to the last day of the Fixed Rate Term
applicable thereto by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee shall be an amount equal to the then present value
of (A) the amount of interest that would have accrued on such Loan for the
remainder of the Fixed Rate Term at the rate applicable to such Loan, less (B)
the amount of interest that would accrue on the same Loan for the same period if
LIBOR were set on the date on which such Loan was prepaid, calculating present
value by using as a discount rate LIBOR quoted on such date.  Upon Borrower’s
request, Bank shall provide Borrower with a statement setting forth the
calculation of such prepayment fee.  Borrower acknowledges that prepayment of
such amount may result in Bank incurring additional costs, expenses and/or
liabilities, and that it is difficult to ascertain the full extent of such
costs, expenses and/or liabilities.  Borrower, therefore, agrees to pay the
above-described prepayment fee and agrees that said amount represents a
reasonable estimate of the prepayment costs, expenses and/or liabilities of
Bank.  If Borrower fails to pay any prepayment fee when due, the amount of such
prepayment fee shall thereafter bear interest until paid at the Default Rate.
 
(C) Except as may otherwise be agreed to by Bank, promptly upon the receipt of
any Net Cash Proceeds in an amount in excess of $10,000,000.00 and arising from
an Asset Disposition or a Casualty or Condemnation Event, Borrower shall pay
such Net Cash Proceeds to Bank to be applied as a prepayment of the Loans
without a permanent reduction in the Line of Credit Loan Amount, except as
specifically described in the definition of "Line of Credit Loan Amount".
 
(D) All partial prepayments, whether voluntary or mandatory, shall be applied
against principal and interest as Bank may determine in its discretion, provided
that no prepayment shall entitle Borrower to cease making any payment as
otherwise scheduled hereunder.
 
(E) No prepayment of any Loan shall alter the notional amount of any transaction
under any Wells Fargo Swap Document or otherwise affect any Borrower Party's
 
 
29

--------------------------------------------------------------------------------

 
obligations under any Wells Fargo Swap Documents, which shall remain in full
force and effect notwithstanding such prepayment, subject to the terms of such
Wells Fargo Swap Documents.
 
4.4 Default Rate.  Notwithstanding any provision herein or in any other Loan
Document to the contrary, upon the occurrence and during the continuance of an
Event of Default, the interest rate payable on the Loans shall be the Default
Rate.
 
4.5 No Setoff or Deduction.  Except as may otherwise be ordered by any
appropriate Governmental Authority, all payments of principal of and interest on
the Loan and other amounts payable by Borrower hereunder shall be made by
Borrower without setoff or counterclaim, and, subject to the next succeeding
sentence, free and clear of, and without deduction or withholding for, or on
account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any Governmental
Authority, or by any department, agency or other political subdivision or taxing
authority.  If any such taxes, levies, imposts, duties, fees, assessments or
other charges are imposed, Borrower will pay such additional amounts as may be
necessary so that payment of principal of and interest on the Loan and other
amounts payable hereunder, after withholding or deduction for or on account
thereof, will not be less than any amount provided to be paid hereunder and, in
any such case, Borrower will furnish to Bank certified copies of all tax
receipts evidencing the payment of such amounts within 30 days after the date
any such payment is due pursuant to applicable Laws.
 
4.6 Payment on Non-Business Day; Payment Computations.  Except as otherwise
provided in this Agreement to the contrary, whenever any installment of
principal of, or interest on, any Loan or other amount due hereunder becomes due
and payable on a day which is not a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of any installment
of principal, interest shall be payable thereon at the rate per annum determined
in accordance with this Agreement during such extension.
 
4.7 Special Provisions re: Interest Rates.
 
(A) Notations with Respect to LIBOR.  With respect to each LIBOR selection
hereunder, Bank is hereby authorized to note the date, principal amount,
interest rate and Fixed Rate Term applicable thereto and any payments made
thereon on Bank's books and records (either manually or by electronic entry)
and/or on any schedule attached to this Agreement or any Note, which notations
shall be prima facie evidence of the accuracy of the information noted.
 
(B) Selection of Interest Rate Options.  At any time any portion of any Note
bears interest at the Adjusted Daily One Month LIBOR Rate, Borrower may convert
all or a portion thereof so that it bears interest at the Adjusted LIBOR Rate
for a Fixed Rate Term designated by Borrower.  At any time any portion of any
Note bears interest at the Adjusted LIBOR Rate, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest at the Adjusted Daily One Month LIBOR Rate or at the
Adjusted LIBOR Rate for a new Fixed Rate Term designated by Borrower.  At such
time as Borrower requests an Advance hereunder, or wishes to have all or a
portion of the outstanding principal balance of any Note bear interest at the
Adjusted LIBOR Rate, and at the end of each Fixed Rate Term, Borrower shall give
Bank notice specifying (i) the interest rate
 
 
30

--------------------------------------------------------------------------------

 
option selected by Borrower; (ii) the principal amount subject thereto; and
(iii) for each selection of the Adjusted LIBOR Rate, the length of the
applicable Fixed Rate Term. Any such notice may be given by telephone (or such
other electronic method as Bank may permit) so long as, with respect to each
selection with respect to the Adjusted LIBOR Rate, (A) if requested by Bank,
Borrower provides to Bank a Notice or Borrowing or a Notice of
Conversion/Continuation (as applicable) in connection therewith not later than
three (3) Business Days after such notice is given, and (B) such notice is given
to Bank prior to 10:00 a.m. on the first day of the Fixed Rate Term, or at a
later time during any Business Day if Bank, at its sole option but without
obligation to do so, accepts Borrower's notice and quotes a fixed rate to
Borrower.  If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate.  If no specific designation of interest is made at the time any Advance is
requested hereunder, or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a selection of the Adjusted Daily One Month LIBOR Rate for
such Advance or the principal amount to which such Fixed Rate Term applied.
 
(C) Taxes and Regulatory Costs.  Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, and all
Taxes and Regulatory Costs.
 
4.8 360-Day Year.  All interest payable under the Notes shall be calculated on
the basis of a 360-day year by multiplying the outstanding principal amount by
the applicable per annum rate, multiplying the product thereof by the actual
number of days elapsed, and dividing the product so obtained by 360.
 
4.9 No Requirement to Actually Obtain Funds.  Notwithstanding the fact that the
interest rate pursuant to the Loan may be calculated based upon Bank's cost of
funds, Borrower agrees that Bank shall not be required actually to obtain funds
from such source at any time.
 
4.10 Usury Limitation.  If, at any time, the interest rate payable on the Loans
shall be deemed by any competent court of law or any Governmental Authority to
exceed the maximum rate of interest permitted by any applicable Laws, then, for
such time as the interest rate would be deemed excessive, its application shall
be suspended and there shall be charged instead the maximum rate of interest
permissible under such Laws, and any excess interest actually collected by Bank
shall be credited as a partial prepayment of principal.
 
ARTICLE V                                
 
5. CONDITIONS PRECEDENT

 
The obligation of Bank to make the Line of Credit Loan and any Advance hereunder
is subject to the following conditions precedent:
 
5.1 Documents Required for the Closing.  Prior to or concurrently with the
Closing, the following instruments and documents, duly executed by all proper
Persons and in form and substance satisfactory to Bank, shall have been
delivered to Bank:
 
 
31

--------------------------------------------------------------------------------

 
(A) This Agreement;
 
(B) The Line of Credit Note;
 
(C) The Guaranty;
 
(D) The Closing Certificates;
 
(E) With respect to each Member of the Borrower Consolidated Group, a
certificate of an officer or other representative acceptable to Bank dated as of
the date of this Agreement, certifying as to the incumbency and signatures of
the representative(s) of such Person signing, as applicable, this Agreement and
each of the other Loan Documents, and each other document to be delivered
pursuant hereto, together with the following documents attached thereto:
 
(1) A copy of the resolutions of such applicable Person's Governing Body
authorizing the execution, delivery and performance of this Agreement, each of
the Loan Documents, and each other document to be delivered pursuant hereto, as
applicable;
 
(2) A copy, certified as of the most recent date practicable by the secretary of
state (or similar Governmental Authority) of the state, province, or other
Jurisdiction where such Person is organized, of such Person's Organizational
Documents filed with such secretary of state (or similar Governmental
Authority);
 
(3) A copy of such Person's other Organizational Documents;
 
(F) A certificate, as of the most recent date practicable, of the secretary of
state (or similar appropriate Governmental Authority) of each Jurisdiction in
which each Member of the Borrower Consolidated Group is organized as to the
existence and good standing of each such Person within such Jurisdiction;
 
(G) A written opinion of counsel to the Members of the Consolidated Group, dated
as of the date of Closing and addressed to Bank, in form and substance
acceptable to Bank;
 
(H) The Most Recent Financial Statements;
 
(I) UCC-11 reports showing no Liens, except for the Permitted Liens;
 
(J) Evidence satisfactory to Bank that the Members of the Borrower Consolidated
Group have obtained all insurance policies as required under this Agreement
and/or any of the other Loan Documents, together with evidence satisfactory to
Bank that all premiums therefor have been paid and that all such policies are in
full force and effect;
 
(K) Receipt and approval by Bank of all items reasonably required to be provided
to Bank, and not otherwise set forth above; and
 
 
32

--------------------------------------------------------------------------------

 
(L) All Indebtedness to be prepaid, redeemed or defeased with the proceeds of
the initial Advance shall, simultaneously with the making of such initial
Advance, have been satisfied and extinguished.
 
5.2 Certain Events Required for Closing and for all Advances.  At the time of
the Closing, all legal matters incidental thereto shall be satisfactory to
Gibbons Graham LLC (counsel to Bank), and at the time of Closing and at the time
of each Advance, Bank shall be satisfied that:
 
(A) No Default shall have occurred and be continuing;
 
(B) No Material Adverse Change shall have occurred;
 
(C) All of the Loan Documents shall have remained in full force and effect;
 
(D) Borrower shall have paid all fees, expenses, costs, and other amounts then
due and payable to Bank, including, but not limited to, the Fees; and
 
(E) There shall have been delivered to Bank evidence of insurance as required to
be maintained under the Loan Documents.
 
5.3 Election to Make Advances Prior to Satisfaction of Conditions Precedent.  In
the event Bank, at its option, elects to make one or more Advances prior to
receipt and approval of all items required by this Article, such election shall
not constitute any commitment or agreement of Bank to make any subsequent
Advance until all items required by this Article have been delivered.
 
ARTICLE VI                                
 
6. REPRESENTATIONS AND WARRANTIES.
 
Each Member of the Borrower Consolidated Group represents and warrants to Bank
(provided that it is understood that (i) with respect to Brazilian LLC, BTL,
OEP, AMM and AAP, such representations and warranties are being made on their
behalf by Borrower, and (ii) each such Person is making its representations only
on its own behalf, and only to the extent of its knowledge with respect to any
other Member of the Borrower Consolidated Group), knowing that Bank will rely on
such representations and warranties as an inducement to make the Loans, that:
 
6.1 Existence.  Each of Borrower, AI, AUI, BTI, CEI, GI, HI, JCI, KPI and RI is
a duly organized and existing Tennessee corporation in good standing, is duly
qualified and in good standing as a foreign corporation in each Jurisdiction
where the nature of its business or the ownership of its properties requires it
to be so qualified, and has full power and authority to consummate the
transactions contemplated by this Agreement.  Each of AAI and TI is a duly
organized and existing Delaware corporation in good standing, is duly qualified
and in good standing as a foreign corporation in each Jurisdiction where the
nature of its business or the ownership of its properties requires it to be so
qualified, and has full power and authority to consummate the transactions
contemplated by this Agreement.  AIC is a duly organized and
 
 
33

--------------------------------------------------------------------------------

 
existing Vermont corporation in good standing, is duly qualified and in good
standing as a foreign corporation in each Jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified, and
has full power and authority to consummate the transactions contemplated by this
Agreement.  Each of AID, AIE and RIP is a duly organized and existing South
Dakota corporation in good standing, is duly qualified and in good standing as a
foreign corporation in each Jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, and has full power
and authority to consummate the transactions contemplated by this
Agreement.  AMS is a duly organized and existing Nevada corporation in good
standing, is duly qualified and in good standing as a foreign corporation in
each Jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, and has full power and authority to
consummate the transactions contemplated by this Agreement.  CPP is a duly
organized and existing Washington corporation in good standing, is duly
qualified and in good standing as a foreign corporation in each Jurisdiction
where the nature of its business or the ownership of its properties requires it
to be so qualified, and has full power and authority to consummate the
transactions contemplated by this Agreement.  BTL is a duly organized and
existing Ontario corporation in good standing, is duly qualified and in good
standing as a foreign corporation in each Jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified, and
has full power and authority to consummate the transactions contemplated by this
Agreement.  OEP is a duly organized and existing South African corporation in
good standing, is duly qualified and in good standing as a foreign corporation
in each Jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, and has full power and authority to
consummate the transactions contemplated by this Agreement.  PPC is a duly
organized and existing Oregon corporation in good standing, is duly qualified
and in good standing as a foreign corporation in each Jurisdiction where the
nature of its business or the ownership of its properties requires it to be so
qualified, and has full power and authority to consummate the transactions
contemplated by this Agreement.  AMM is a duly organized and existing German
limited liability company in good standing, is duly qualified and in good
standing as a foreign limited liability company in each Jurisdiction where the
nature of its business or the ownership of its properties requires it to be so
qualified, and has full power and authority to consummate the transactions
contemplated by this Agreement.  AAP is a duly organized and existing Australian
proprietary limited company in good standing, is duly qualified and in good
standing as a foreign proprietary limited company in each Jurisdiction where the
nature of its business or the ownership of its properties requires it to be so
qualified, and has full power and authority to consummate the transactions
contemplated by this Agreement.  Notwithstanding the foregoing, such
representation as to the qualification to do business in foreign jurisdictions
is limited to those foreign jurisdictions in which the failure to be so
qualified would have a Material Adverse Effect.
 
6.2 Authority.  The execution, delivery and performance of all of the Loan
Documents have been duly authorized by all requisite action by each Member of
the Borrower Consolidated Group a party thereto.  All of the Loan Documents have
been duly executed and delivered and constitute valid and binding obligations of
each Member of the Borrower Consolidated Group a party thereto, enforceable in
accordance with their respective terms (except as may be limited by applicable
Bankruptcy Laws and other Laws affecting the
 
 
34

--------------------------------------------------------------------------------

 
enforceability of creditors' rights generally and principles of equity), and
Bank will be entitled to the benefits of all of the Loan Documents.
 
6.3 Equity Owners.  Each Member of the Borrower Consolidated Group (other than
Borrower and OEP, 93% of whose Voting Power and Equity Interests is owned by
Borrower) is a Wholly-Owned Subsidiary, the Equity Interests of each Member of
the Borrower Consolidated Group (other than Borrower) are owned by Borrower (or
a Wholly-Owned Subsidiary) free and clear of all Liens.  The Equity Interests of
each Member of the Borrower Consolidated Group have been validly issued, are
fully paid and non-assessable.
 
6.4 Material Contracts.  Set forth on Schedule 6.4 is a complete and accurate
list of all of the Material Contracts as of the Closing Date.
 
6.5 Consents or Approvals.
 
(A) Except for consents or approvals already obtained, or consents or approvals
which if not obtained would not reasonably be expected to give rise to a
Material Adverse Change, no consent or approval of any Third Person, and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or other Third Person is required with respect to the
operation of the business of any Member of the Borrower Consolidated Group.
 
(B) No consent of any Third Person and no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Third Person that is required has not been obtained either (i) for the due
execution, delivery, recordation, filing or performance by any Member of the
Borrower Consolidated Group of this Agreement or any other Loan Document or for
the consummation of the transaction contemplated hereby, or (ii) for the
exercise by Bank of its rights or remedies provided for in this Agreement or in
any of the other Loan Documents.  All applicable waiting periods, if any, in
connection with the transactions contemplated hereby have expired without any
action having been taken by any Person restraining, preventing or imposing
materially adverse conditions upon the rights of any Member of the Borrower
Consolidated Group to enter into and perform its obligations under this
Agreement.
 
6.6 Violations or Actions Pending.  There are no actions, suits or proceedings
pending or, to the best of each Member of the Borrower Consolidated Group's
knowledge, threatened, which, if determined adversely to the applicable Member
of the Borrower Consolidated Group, might reasonably be expected to result in a
Material Adverse Change.  No Member of the Borrower Consolidated Group is in
violation of any agreement the violation of which will or might reasonably be
expected to result in a Material Adverse Change, and no Member of the Borrower
Consolidated Group is in violation of any order, judgment, or decree of any
court, or any statute or governmental regulation to which any Member of the
Borrower Consolidated Group is subject.  The execution and performance of any
Loan Document by any Member of the Borrower Consolidated Group will not result
in any breach of any mortgage, lease, credit or loan agreement or any other
instrument that is binding on any Member of the Borrower Consolidated Group or
its assets.
 
 
35

--------------------------------------------------------------------------------

 
6.7 Affiliates.  No Member of the Borrower Consolidated Group has any Affiliates
other than as disclosed on the Most Recent Financial Statements.
 
6.8 Existing Indebtedness.  There is not existing any default or event of
default (after the expiration of any applicable grace or cure period) with
respect to any of the Existing Indebtedness, which might reasonably be expected
to give rise to a Material Adverse Change.
 
6.9 Material Contracts.  There is not existing any default or event of default
(after the expiration of any applicable grace or cure period) under any Material
Contract, which might reasonably be expected to give rise to a Material Adverse
Change.
 
6.10 Tax Returns.  Except as otherwise disclosed in writing to Bank (including
any disclosure in the Most Recent Financial Statements), (a) all federal, and
all material state, local and other tax returns and reports of each Member of
the Borrower Consolidated Group required by Laws have been completed in full and
have been duly filed; (b) all material taxes, assessments and withholdings shown
on such returns or billed to each Member of the Borrower Consolidated Group have
been paid; (c) each Member of the Borrower Consolidated Group maintains adequate
provisions and accruals in respect of all such federal, state, local and other
taxes, assessments and withholdings; and (d) there are no material due and
unpaid assessments pending against any Member of the Borrower Consolidated Group
for any taxes or withholdings, and no Member of the Borrower Consolidated Group
knows of any basis therefor.
 
6.11 Financial Statements. All Financial Statements heretofore given and
hereafter given to Bank are and will be true and complete in all material
respects as of their respective dates and prepared in accordance with Generally
Accepted Accounting Principles, and fairly represent and will fairly represent
the financial conditions of the Persons to which they pertain, and no Material
Adverse Change has or will have occurred in the financial conditions reflected
therein after the respective date thereof upon delivery to Bank, except as may
be disclosed in writing to Bank.
 
6.12 Good and Marketable Title. Except as otherwise disclosed in writing to Bank
(including any disclosure in the Most Recent Financial Statements), each Member
of the Borrower Consolidated Group is the owner of its properties and assets,
and such properties and assets are subject to no Liens, except for Permitted
Liens.
 
6.13 Solvency.  Each Material Member of the Borrower Consolidated Group is
Solvent.
 
6.14 ERISA.  Each Plan is and has been administered in compliance in all
material respects with all applicable Laws, including without limitation, the
applicable provisions of ERISA and the Internal Revenue Code.  No ERISA Event
has occurred and is continuing or, to the knowledge of any Member of the
Borrower Consolidated Group, is reasonably expected to occur with respect to any
Plan, in either case that would be reasonably likely, individually or in the
aggregate, to result in
 
 
36

--------------------------------------------------------------------------------

 
a Material Adverse Change.   No Plan has any Unfunded Pension Liability, and
neither any Member of the Borrower Consolidated Group nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, in either instance where the same would be reasonably likely,
individually or in the aggregate, to result in a Material Adverse
Change.  Neither any Member of the Borrower Consolidated Group nor any ERISA
Affiliate has at any time had any liability to a Plan which would give rise to a
Material Adverse Change.
 
6.15 Patents, Copyrights, Etc.  Except as otherwise disclosed in writing to Bank
(including any disclosure in the Most Recent Financial Statements), each Member
of the Borrower Consolidated Group owns or has the right to use all patents,
trademarks, trade names, service marks, and copyrights (and all applications
therefor and licenses thereof) as reasonably necessary to conduct its business
as now conducted by it, and no Member of the Borrower Consolidated Group is
aware of any infringement claim by any other Person with respect thereto if such
claim might reasonably be expected to result in a Material Adverse Change.
 
6.16 Accuracy of Documents.  All documents furnished to Bank by or on behalf of
any Member of the Borrower Consolidated Group as part of or in support of the
application for the Loans or the Loan Documents are true, correct, complete and
accurately represent the matters to which they pertain.
 
6.17 Environmental Matters. Neither the Real Property owned by any Member of the
Borrower Consolidated Group, or any Member of the Borrower Consolidated Group,
is in violation of or subject to any existing, pending or threatened
investigation or inquiry by any Governmental Authority pursuant to any
Environmental Law, or in violation of any remedial obligations under any
applicable Environmental Laws, if such violation, investigation or inquiry might
reasonably be expected to result in a Material Adverse Change.
 
6.18 Full Disclosure.  All factual information heretofore or contemporaneously
furnished to Bank in writing by or on behalf of any Member of the Borrower
Consolidated Group for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all other such factual information
hereafter furnished to Bank in writing by or on behalf of any Member of the
Borrower Consolidated Group will be, true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been amended or supplemented, on the date as of which any such
amendment or supplement is date or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which such information was
provided, not misleading.
 
6.19 Regulated Industries.  No Member of the Borrower Consolidated Group is an
"investment company," a company "controlled" by an "investment company," or an
"investment advisor," within the meaning of the Investment Company Act of 1940,
as amended.
 
6.20 Insurance.  The assets, properties and business of each Member of the
Borrower Consolidated Group are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.
 
6.21 Continuing Effectiveness.  All representations and warranties contained
herein shall be deemed continuing, continually republished, and in effect at all
times while Borrower remains indebted to Bank pursuant to the Loans and shall be
deemed to be incorporated by
 
 
37

--------------------------------------------------------------------------------

reference at the time of each Advance unless Borrower specifically notifies Bank
of any change therein.
 


 
ARTICLE VII                                
 
7. COVENANTS

 
Each Borrower Party does hereby covenant and agree with Bank that, so long as
any of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, such Person at all times will comply or cause to be complied with
the following covenants:
 
7.1 Affirmative Covenants.
 
(A) Each Member of the Borrower Consolidated Group will duly and promptly pay
and perform all of such Person's Obligations to Bank Parties according to the
terms of this Agreement, the other Loan Documents and the Wells Fargo Swap
Documents, and will cause each other Member of the Borrower Consolidated Group
to perform such other Person's Obligations to Bank Parties according to the
terms of this Agreement, the other Loan Documents and the Wells Fargo Swap
Documents.
 
(B) Each Member of the Borrower Consolidated Group will use the proceeds of the
Loans only for the purposes permitted herein, or as Bank may have otherwise
approved from time to time; and each such Person will furnish Bank such evidence
as it may reasonably require with respect to such uses.
 
(C) Borrower will furnish or cause to be furnished to Bank:
 
(1) Within forty-five (45) days (or up to 50 days if the filing period with
respect to the applicable Form 10-Q is extended) after each Quarter-End (a) an
unaudited (management-prepared) income statement and statement of cash flows of
the Borrower Consolidated Group for the applicable Quarter, and (b) an unaudited
(management-prepared) balance sheet of the Borrower Consolidated Group for the
applicable Quarter, all in reasonable detail with Bank having full access to all
supporting schedules and comments, and certified by Borrower's president, or
principal financial officer to have been prepared in accordance with Generally
Accepted Accounting Principles consistently applied by the Borrower Consolidated
Group, except for any inconsistencies explained in such certificate; provided,
however, that Borrower providing Bank with a copy of the Form 10-Q filed with
the Securities and Exchange Commission within one (1) Business Day of such
filing shall satisfy such requirement;
 
(2) Within one hundred twenty (120) days after each Fiscal Year-End (a) a
statement of Equity Owners' Equity of the Borrower Consolidated Group for such
Fiscal Year, (b) an income statement of the Borrower Consolidated Group for such
Fiscal Year, and (c) a balance sheet of the Borrower Consolidated Group as of
the end of such Fiscal Year, all in reasonable detail, including all supporting
schedules and comments; such statements and balance sheets to be audited by an
independent certified public
 
 
38

--------------------------------------------------------------------------------

 
accountant acceptable to Bank, and certified by such accountants to have been
prepared in accordance with Generally Accepted Accounting Principles
consistently applied by the Borrower Consolidated Group, except for any
inconsistencies explained in such certificate; in addition, Borrower will obtain
from such independent certified public accountants and deliver to Bank, within
one hundred twenty (120) days after the close of each Fiscal Year, their written
statement that in making the examination necessary to their certification they
have obtained no knowledge of any Default under Section 7.3(A), or disclosing
all Defaults of which they have obtained knowledge; provided, however, that in
making their examination such accountants shall not be required to go beyond the
bounds of generally accepted auditing procedures for the purpose of certifying
financial statements; and Bank shall have the right, from time to time, to
discuss each Member of the Borrower Consolidated Group's affairs directly with
such Person's accountants, and any such accountants are authorized and directed
to give Bank any information Bank may request at any time regarding the
financial affairs of such Person and are authorized and directed to furnish Bank
with copies of any documents in their possession related thereto; provided,
however, that Borrower providing Bank with a copy of the Form 10-K filed with
the Securities and Exchange Commission within three (3) Business Days of such
filing shall satisfy such requirement;
 
(3) Within one hundred twenty (120) days after each Fiscal Year-End (a) an
unaudited (management-prepared) statement of Equity Owners' Equity of each
Member of the Borrower Consolidated Group for such Fiscal Year, (b) an unaudited
(management-prepared) income statement of each Member of the Borrower
Consolidated Group for such Fiscal Year, (c) an unaudited (management-prepared)
balance sheet of each Member of the Borrower Consolidated Group) as of the end
of such Fiscal Year, and (d) an unaudited (management-prepared) consolidating
statement for each of the foregoing Members' of the Borrower Consolidated Group
for such Fiscal Year, all in reasonable detail with Bank having full access to
all supporting schedules and comments, and each certified by the principal
financial officer of Borrower to have been prepared in accordance with Generally
Accepted Accounting Principles consistently applied by the applicable Member of
the Borrower Consolidated Group, except for any inconsistencies explained in
such certificate;
 
(4) Promptly upon receipt thereof, copies of any "management letter" submitted
to any Member of the Borrower Consolidated Group by its certified public
accountants in connection with each annual, interim or special audit, and
promptly upon completion thereof, any response reports from such Member of the
Borrower Consolidated Group in respect thereof;
 
(5) Within the time period required for the delivery of financial statements, a
Compliance Certificate for the applicable Quarter, certified to be correct by
Borrower's principal financial officer; and
 
(6) Promptly after sending or making available or filing of the same, copies of
all reports, proxy statements and financial statements that any domestic Member
of the Borrower Consolidated Group sends or makes available to its Equity Owners
and all registration statements and reports that any Member of the Borrower
 
 
39

--------------------------------------------------------------------------------

Consolidated Group files with the Securities and Exchange Commission (or any
other similar Governmental Authority), the National Association of Securities
Dealers or any national securities exchange.
 
(D) Borrower will pay or cause to be paid when due (i) all fees or expenses
owing to Bank, including the Fees; and (ii) all other expenses of Bank related
to the Loans or the enforcement of any provision of this Agreement, or the
preparation of this Agreement, any of the other Loan Documents, or amendments to
any of them, including, without limitation, recording fees and taxes, tax, title
and lien search charges, Attorneys' Fees (including Attorneys' Fees at trial and
on any appeal by any Member of the Borrower Consolidated Group or Bank), and
insurance premiums.
 
(E) Borrower will certify to Bank upon request by Bank that, to the best of
Borrower's knowledge:
 
(1) Each Member of the Borrower Consolidated Group has complied with and is in
material compliance with all terms, covenants and conditions of this Agreement
which are binding upon such Member of the Borrower Consolidated Group;
 
(2) There exists no Default; or, if such is not the case, that one or more
specified Defaults have occurred; and
 
(3) The representations and warranties contained in this Agreement are true with
the same effect as though made on the date of such certificate; or if such is
not the case, that one or more specified representations are not true.
 
(F) Borrower will, and will cause each other Member of the Borrower Consolidated
Group to, when requested so to do, make available for inspection by duly
authorized representatives of Bank any of its Records, and will furnish Bank any
information regarding its business affairs and financial condition within a
reasonable time after written request therefor.  Borrower shall reimburse Bank
for all costs associated with such inspection if the inspection reveals a
material discrepancy in any financial report, statement or other document
provided to Bank pursuant to this Agreement.
 
(G) Borrower will keep accurate and complete Records of the Borrower
Consolidated Group, consistent with sound business practices.
 
(H) Within thirty (30) days of Bank's request therefor, Borrower will furnish or
cause to be furnished to Bank copies of income tax returns filed by each Member
of the Borrower Consolidated Group.
 
(I) Borrower will, and will cause each other Member of the Borrower Consolidated
Group to, pay when due (or within applicable grace periods) all Indebtedness due
Third Parties, unless the failure so to pay such Indebtedness would not give
rise to a Material Adverse Change.
 
 
40

--------------------------------------------------------------------------------

 
(J) Borrower will promptly (and in any event within ten (10) Business Days)
notify Bank in writing if any Responsible Officer of Borrower obtains knowledge
of any of the following:
 
(1) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer specifying the nature of such Default or
Event of Default, the period of existence thereof and the action that the
applicable Member of the Borrower Consolidated Group has taken and proposes to
take with respect thereto;
 
(2) the institution of any action, suit, investigation or proceeding against or
affecting any Member of the Borrower Consolidated Group, including any such
investigation or proceeding by any Governmental Authority (other than routine
periodic inquiries, investigations or reviews), which if adversely determined,
and after taking into account any applicable insurance coverage, would be
reasonably likely, individually or in the aggregate, to result in a Material
Adverse Change, and any material development in any litigation or other
proceeding previously reported pursuant to this paragraph;
 
(3) the receipt by any Member of the Borrower Consolidated Group from any
Governmental Authority of (i) any notice asserting any failure by such Member of
the Borrower Consolidated Group to be in compliance with applicable Laws or that
threatens the taking of any action against such Person or sets forth
circumstances that, if taken or adversely determined, would be reasonably likely
to result in a Material Adverse Change, or (ii) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, or
imposition of any restraining order, escrow or impoundment of funds in
connection with, any license, permit, accreditation or authorization of such
Person, where such action would be reasonably likely to result in a Material
Adverse Change;
 
(4) the occurrence of any ERISA Event which would be reasonably likely to result
in a Material Adverse Change, together with (i) a written statement of a
Responsible Officer specifying the details of such ERISA Event and the action
that the applicable Member of the Borrower Consolidated Group has taken and
proposes to take with respect thereto, (ii) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC, and (iii) a
copy of any notice delivered by the PBGC to such Member of the Borrower
Consolidated Group or such ERISA Affiliate with respect to such ERISA Event;
 
(5) the occurrence of any material default under, or any proposed or overtly
threatened termination or cancellation of, any Material Contract, where such
material default, termination or cancellation of which would be reasonably
likely to result in a Material Adverse Change;
 
(6) the occurrence of any of the following: (i) the assertion of any claim of
any violation of Environmental Laws against or affecting any Member of the
Borrower Consolidated Group or any of the Real Property; (ii) the receipt by any
Member of the Borrower Consolidated Group of notice of any alleged violation of
or
 
 
41

--------------------------------------------------------------------------------

 
noncompliance with any Environmental Laws; or (iii) the taking of any remedial
action by any Member of the Borrower Consolidated Group or any other Person in
response to the actual or alleged generation, storage, release, disposal or
discharge of any Hazardous Substances on, to, upon or from any of the Real
Property; but in each case under clauses (i), (ii) and (iii) above, only to the
extent the same would be reasonably likely to result in a Material Adverse
Change; and
 
(7) any other matter or event that results in, or would be reasonably likely to
result in, a Material Adverse Change, together with a written statement of a
Responsible Officer setting forth the nature and period of existence thereof and
the actions that the applicable Member of the Borrower Consolidated Group has
taken and proposes to take with respect thereto.
 
(K) Borrower will, and will cause each other Member of the Borrower Consolidated
Group to:
 
(1) Fund all its Plans in accordance with no less than the minimum funding
standards of Section 302 of ERISA;
 
(2) Furnish Bank, promptly after the filing of the same, with copies of all
reports or other statements filed with the United States Department of Labor or
the Internal Revenue Service with respect to all such Plans; and
 
(3) Promptly advise Bank of the occurrence of any Reportable Event or Prohibited
Transaction with respect to any such Plan.
 
(L) Borrower will, and will cause each other Member of the Borrower Consolidated
Group to provide Bank with notice of the cancellation or termination of any
Material Contract or any other action taken in connection with any Material
Contract, if such cancellation, termination or other action would give rise to a
Material Adverse Change.
 
(M) Borrower will, and will cause each other Member of the Borrower Consolidated
Group upon the request therefor by Bank, to promptly deliver to Bank copies of
any or all of the Material Contracts.
 
7.2 Negative Covenants.
 
Borrower will not, and will cause each other Member of the Borrower Consolidated
Group to not:
 
(A) engage in any business other than the Permitted Lines of Business.
 
(B) enter into any merger, consolidation, liquidation, reorganization or
recapitalization, or dissolve; provided, however, that a Member of the Borrower
Consolidated Group may merge or consolidate with, or dissolve into, another
Member of the Borrower Consolidated Group or another Person so long as (i) such
Member of the Borrower Consolidated Group is the surviving entity or if not the
surviving entity, such surviving entity becomes a Guarantor, or (ii) such merger
or consolidation is a Permitted Acquisition.
 
 
42

--------------------------------------------------------------------------------

 
(C) sell, transfer, lease or otherwise dispose of, or enter into any agreement
to sell, lease, transfer, assign or otherwise dispose of, all or any part of its
assets (other than Permitted Transfers of Assets).
 
(D) consummate any Acquisition or enter into any agreement with respect to any
Acquisition (other than Permitted Acquisitions).
 
(E) create or acquire any Subsidiary in connection with an Acquisition or
otherwise, unless, if such Subsidiary is a U.S. Subsidiary, such Subsidiary
shall have executed and delivered a Guaranty or an amendment to the Guaranty,
and such other documents and instruments as Bank may require evidencing that
such Subsidiary shall have become a Guarantor for all purposes of the Loan
Documents (in each case, within 30 days of any such creation or acquisition).
 
(F) become liable, directly or indirectly, as guarantor or otherwise for any
obligation of any Person other than (i) another Member of the Borrower
Consolidated Group, or (ii) a Person other than a Member of the Borrower
Consolidated Group in an aggregate amount of $50,000,000.00 for all such
Persons.
 
(G) amend or modify any of its Organizational Documents in any material respect
in a manner that would materially adversely affect the ability of such Member of
the Borrower Consolidated Group to perform its obligations hereunder.
 
(H) directly or indirectly apply any part of the proceeds of the Loan to the
purchasing or carrying of any "margin stock" within the meaning of Regulation T,
Regulation U or Regulation X, or any regulations, interpretations or rulings
thereunder.
 
(I) treat, store, handle, discharge, or dispose of any Hazardous Materials,
Petroleum Products, or Solid Wastes except in material compliance with all
Environmental Laws.
 
(J) make or permit any material changes in its accounting policies or reporting
practices, except as may be required by Generally Accepted Accounting Principles
or as advised by the independent public accountants of Borrower.
 
(K) directly or indirectly, grant, make, create, incur, assume or suffer to
exist (or enter into or suffer to exist any agreement or restriction that
prohibits or conditions the creation, incurrence or assumption of), any Lien
upon or with respect to any part of its assets, whether now owned or hereafter
acquired, or agree to do any of the foregoing, other than Permitted Liens.
 
(L) enter into any agreement, transaction or series of transactions where any
Affiliate, Equity Owner, director, or officer of such Borrower Party is a party
thereto, except (i) for agreements reflected in the Most Recent Financial
Statements, and agreements which provide only for either Permitted Investments
or Permitted Indebtedness, or (ii) other agreements which are upon fair and
reasonable terms that are no less favorable to it than would obtain in a
comparable arm's length transaction with a Person other than an Affiliate,
Equity Owner,
 
 
43

--------------------------------------------------------------------------------

 
director, or officer of such Borrower Party, and that have been approved by the
disinterested members of the Governing Body of the Borrower.
 
(M) make any Investment other than Permitted Investments.
 
(N) incur, create, assume, or permit to exist any Indebtedness except Permitted
Indebtedness.
 
7.3 Financial Covenants.
 
(A) Borrower will cause the Borrower Consolidated Group to maintain or cause to
be maintained:
 
(1) At the end of each Fiscal Year during the term of this Agreement, a  Net
Income of greater than $0.00;  and
 
(2) at each Quarter-End during the term of this Agreement, Tangible Net Worth of
not less than $400,000,000.00.
 
(B) No Member of the Borrower Consolidated Group will declare or pay any
Dividends, or make any other payment or distribution on account of its Equity
Interests, if such declaration or payment would give rise to a Financial
Covenant Default.
 
(C) Except as otherwise approved by Bank, the Borrower Consolidated Group (taken
as a whole) will not make Capital Expenditures (i) in Fiscal Year 2012 in an
aggregate amount in excess of $65,000,000.00 (exclusive of any Capital
Expenditures incurred in connection with any Permitted Acquisition so long as
such Capital Expenditures are included in the pro forma calculations provided to
Bank in connection therewith; or (ii) in any other Fiscal Year in an aggregate
amount in excess of $50,000,000.00 (exclusive of any Capital Expenditures
incurred in connection with, or needed as a part of, any Permitted Acquisition
so long as such Capital Expenditures are included in the pro forma calculations
provided to Bank in connection therewith.
 
7.4 Insurance Covenants.  Each Member of the Borrower Consolidated Group will
maintain, or cause to be maintained, public liability and casualty insurance,
all in such form, coverages and amounts as are consistent with industry
practices and with such insurers as may be reasonably satisfactory to
Bank.  Each Member of the Borrower Consolidated Group will, upon request,
furnish to Bank a Certificate of Insurance, duly executed by the authorized
agent, and other such evidence of insurance as Bank may require.
 
7.5 Maintaining Bank Accounts.  Each Borrower Party covenants and agrees that
Bank shall be the sole provider of "treasury services" to such Borrower Party,
and except for local payroll accounts, such Borrower Party shall maintain all of
its bank accounts, including any deposit accounts and disbursement accounts,
only with Bank and other banks approved by Bank; provided, however, that this
Section 7.5 shall not apply to (i) treasury services and bank accounts of
Foreign Subsidiaries or of AIC, and (ii) the bank accounts of AIC, AID, AIE and
RIP or other accounts established in South Dakota for purposes of receiving
royalty payments.
 
 
44

--------------------------------------------------------------------------------

 
7.6 Filing Fees and Taxes.  Borrower covenants and agrees to pay all recording
and filing fees, revenue stamps, taxes and other expenses and charges payable in
connection with the execution and delivery to Bank of this Agreement and the
other Loan Documents.
 
7.7 Further Assurances.  Each Member of the Borrower Consolidated Group
covenants and agrees that, at such Person's cost and expense, upon request of
Bank, such Member of the Borrower Consolidated Group shall duly execute and
deliver, or cause to be duly executed and delivered, to Bank such further
instruments and documents and do and cause to be done such further acts as may
be reasonably necessary or proper in the reasonable opinion of Bank or its
counsel to carry out more effectively the provisions and purposes of this
Agreement.
 
ARTICLE VIII                                
 
8. DEFAULT

 
8.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:
 
(A) Borrower shall fail to pay (i) any installment of principal payable under
this Agreement or any other Loan Document as and when the same becomes due, or
(ii) any interest or fee or any other amount payable under this Agreement or any
other Loan Document within five (5) days of the date the same becomes due.
 
(B) Any Member of the Borrower Consolidated Group shall fail to pay, perform or
observe any other obligation, condition or covenant to be observed or performed
by it hereunder or under this Agreement or any other Loan Document, and such
failure shall continue for ten (10) days (or such longer period up to thirty
(30) days if such failure is not capable of being cured within ten (10) days,
provided that the applicable Member of the Borrower Consolidated Group has
commenced and continues to diligently pursue cure of such failure) after:
 
(1) Notice of such failure from Bank;
 
(2) A Responsible Officer of Borrower knows of any such failure; or
 
(3) Bank is notified of such failure or should have been so notified pursuant to
the provisions of this Agreement or any other Loan Document.
 
(C) There shall occur any Event of Default as defined and provided under any
other Loan Document.
 
(D) There shall occur any default or event of default (after the expiration of
any applicable grace and cure period) under any agreement of any Member of the
Borrower Consolidated Group with any Person and relating to the borrowing of
money in excess of $10,000,000.00.
 
(E) The validity or enforceability of this Agreement or any other Loan Document
shall be contested by any Member of the Borrower Consolidated Group, and/or any
 
 
45

--------------------------------------------------------------------------------

 
Member of the Borrower Consolidated Group shall deny that it has any or further
liability or obligation hereunder or thereunder.
 
(F) Assignment or attempted assignment by any Member of the Borrower
Consolidated Group of this Agreement, any rights hereunder, or any Advance to be
made hereunder.
 
(G) The transfer of any Material Member of the Borrower Consolidated Group's
interest in, or rights under, this Agreement by operation of law or otherwise,
including, without limitation, such transfer by such Member of the Borrower
Consolidated Group as debtor in possession under the Bankruptcy Code, or by a
trustee for such Member of the Borrower Consolidated Group under the Bankruptcy
Code, to any Person, whether or not the obligations of such Member of the
Borrower Consolidated Group under this Agreement are assumed by such Person.
 
(H) The dissolution of Borrower, or any Change in Control.
 
(I) Any financial statement, representation, warranty or certificate made or
furnished by any Member of the Borrower Consolidated Group to Bank in connection
with this Agreement, or as inducement to Bank to enter into this Agreement, or
in any separate statement or document to be delivered hereunder to Bank, shall
be materially false, incorrect, or incomplete when made.
 
(J) The occurrence of any event, act, condition or occurrence of whatever nature
wherein the legality, validity, or enforceability of any provision of any Loan
Document is questioned or challenged.
 
(K) Any Material Member of the Borrower Consolidated Group shall admit its
inability to pay its debts as they mature, or shall make an assignment for the
benefit of itself or any of its creditors.
 
(L) Proceedings in Bankruptcy, or for reorganization of any Material Member of
the Borrower Consolidated Group, or for the readjustment of any of its debts,
under the Bankruptcy Code, as amended, or any part thereof, or under any other
Laws, whether state or federal, for the relief of debtors, now or hereafter
existing, shall be commenced by any Material Member of the Borrower Consolidated
Group, or shall be commenced against any Material Member of the Borrower
Consolidated Group and shall not be discharged within sixty (60) days of
commencement.
 
(M) A receiver or trustee shall be appointed for any Material Member of the
Borrower Consolidated Group or for any substantial part of its assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of any Material Member of the Borrower Consolidated Group, and such
receiver or trustee shall not be discharged, or such proceedings shall not be
discharged within sixty (60) days of its commencement, or any Material Member of
the Borrower Consolidated Group shall discontinue business or materially change
the nature of its business.
 
 
46

--------------------------------------------------------------------------------

 
(N) Any Member of the Borrower Consolidated Group shall suffer a final judgment
for payment of money (not covered by insurance) in excess of $25,000,000.00 and
shall not discharge the same within a period of thirty (30) days unless, pending
further proceedings, execution has not been commenced or if commenced has been
effectively stayed or bonded.
 
(O) There shall occur any default, event of default or termination event under
any Wells Fargo Swap Document for which any Borrower Party or other Member of
the Borrower Consolidated Group is a defaulting party or an affected party.
 
Provided that with respect to each of the foregoing, an Event of Default will be
deemed to have occurred upon the occurrence of the applicable event without
notice being required if Bank is prevented from giving notice by Bankruptcy or
other applicable Law.
 
8.2 No Advances After Default.  Upon the occurrence and during the continuance
of any Default, and notwithstanding any provision contained herein or in any
other Loan Document to the contrary, Bank shall have the absolute right to
refuse to make, and shall be under no obligation to make, any further Advances.
 
8.3 Acceleration.  All Obligations shall, at the option of Bank, become
immediately due and payable, Without Notice, upon the occurrence of an Event of
Default without further action of any kind.
 
8.4 General Remedies.  Upon the occurrence of any Event of Default, Bank shall
have, in addition to the rights and remedies given it by this Agreement and the
other Loan Documents, all those allowed by all applicable Laws.
 
8.5 Right of Set-Off.  Upon the occurrence of and during the continuance of any
Event of Default, Bank may, and is hereby authorized by Borrower, at any time
and from time to time, to the fullest extent permitted by applicable Laws, and
Without Notice to Borrower, set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any other
Indebtedness at any time owing by Bank to, or for the credit or the account of,
Borrower against any or all of the Obligations of Borrower now or hereafter
existing whether or not such Obligations have matured and irrespective of
whether Bank has exercised any other rights that it has or may have with respect
to such Obligations, including without limitation any acceleration rights.  The
aforesaid right of set-off may be exercised by Bank against Borrower or against
any trustee in Bankruptcy, debtor in possession, assignee for the benefit of the
creditors, receiver, or execution, judgment or attachment creditor of Borrower,
or such trustee in Bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by Bank prior to the making, filing or issuance, or service upon Bank
of, or of notice of, any such petition; assignment for the benefit of creditors;
appointment or application for the appointment of a receiver; or issuance of
execution, subpoena, order or warrant.  Bank agrees to promptly notify Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of Bank under this Section are in addition to the other rights and
remedies (including, without limitation, other rights of set-off) which Bank may
have.
 
 
47

--------------------------------------------------------------------------------

 
8.6 Additional Remedies.  In addition to any rights and remedies Bank may
otherwise have under this Agreement, if (i) any Default shall have occurred,
Bank may in its discretion by notice to Borrower, declare the obligation of Bank
to issue any Letter of Credit to be terminated, whereupon the obligation of Bank
to issue any Letter of Credit shall forthwith terminate, and (ii) any Event of
Default shall have occurred, Bank may make demand upon Borrower to, and
forthwith upon such demand Borrower will pay to Bank in same day funds at Bank's
office designated in such demand, for deposit in a special Cash Collateral
Account to be maintained at such office of Bank, an amount equal to the maximum
amount then available to be drawn under any Letter of Credit.   The Cash
Collateral Account shall be in the name of Borrower, but under the sole dominion
and control of Bank, and shall be held and disbursed as follows:
(A) Bank may from time to time invest funds on deposit in the Cash Collateral
Account, reinvest proceeds of any such investments which may mature or be sold,
and invest interest or other income received from any such investments, and all
such investments and reinvestments shall, for purposes of this Agreement,
constitute part of the funds held in the Cash Collateral Account.
 
(B) If at any time Bank determines that any funds held in the Cash Collateral
Account are subject to any right or claim of any Person other than claims
arising under this Agreement and/or that the total amount of such funds is less
than the maximum amount at such time available to be drawn under the Letters of
Credit, Borrower will, forthwith upon demand by Bank, pay to Bank, as additional
funds to be deposited and held in the Cash Collateral Account, an amount equal
to the excess of (i) such maximum amount at such time available to be drawn
under the Letters of Credit over (ii) the total amount of funds, if any, then
held in the Cash Collateral Account which Bank determines to be free and clear
of any such right and claim.
 
(C) Borrower hereby assigns, transfers and sets over, and grants to Bank a Lien
on and upon, the Cash Collateral Account, including all funds held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the Obligations.  Borrower agrees that, to the extent notice of sale of any
securities shall be required by Law, at least five Business Days' Notice to
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  Bank may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it will so adjourned.
 
(D) Bank may, at any time or from time to time, apply funds from time to time
held in the Cash Collateral Account to the payment of (i) any Reimbursement
Obligation, or (ii) any other Obligation.
 
(E) Neither Borrower nor any Person claiming on behalf of or through Borrower
shall have any right to withdraw any of the funds held in the Cash Collateral
Account after and during the continuance of any Default.
 
8.7 No Limitation on Rights and Remedies.  The enumeration of the powers, rights
and remedies in this Article shall not be construed to limit the exercise
thereof to such time as an Event of Default occurs if, under applicable Law or
any other provision of this Agreement or any
 
 
48

--------------------------------------------------------------------------------

 
other Loan Document, Bank has any of such powers, rights and remedies regardless
of whether an Event of Default has occurred, and any limitation contained herein
or in any of the other Loan Documents as to Bank's exercise of any power, right
or remedy for a period of time only during the continuance of an Event of
Default shall only be applicable at such time as Bank shall have actual
knowledge that such Event of Default is no longer continuing and for a
reasonable time thereafter as may be necessary for Bank to cease the exercise of
such powers, rights and remedies (it being expressly understood and agreed that
until such time as Bank shall obtain such knowledge and after the expiration of
such reasonable time, Bank shall have no liability whatsoever for the
commencement of or continuing exercise of any such power, right or remedy).
 
8.8 Application of Proceeds.  Except as otherwise expressly required to the
contrary by applicable Law or any other Loan Document, the net cash proceeds
resulting from the exercise of any of the rights and remedies of Bank under this
Agreement, after deducting all charges, expenses, costs and Attorneys' Fees
relating thereto, shall be applied by Bank to the pro rata payment of the
Obligations; and Borrower shall remain liable to Bank for any deficiency.
 
8.9 Default Costs.  Borrower hereby agrees to pay to Bank upon demand all
Default Costs incurred by Bank, which agreement shall be a continuing agreement
and shall survive payment of the Loans and termination of this Agreement.
 
ARTICLE IX                                
 
9. MISCELLANEOUS

 
9.1 Construction.  The provisions of this Agreement shall be in addition to
those of any other Loan Document and any guaranty, pledge or security agreement,
mortgage, deed of trust, security deed, note or other evidence of liability
given by any Member of the Borrower Consolidated Group to or for the benefit of
any Bank Party, all of which shall be construed as complementary to each other,
and all existing liabilities and obligations of any Member of the Borrower
Consolidated Group to any Bank Party and any Liens heretofore granted to or for
the benefit of any Bank Party shall, except and only to the extent expressly
provided herein to the contrary, remain in full force and effect, and shall not
be released, impaired, diminished, or in any other way modified or amended as a
result of the execution and delivery of this Agreement or any other Loan
Document or by the agreements and undertaking of any Member of the Borrower
Consolidated Group contained herein and therein.  Nothing herein contained shall
prevent any Bank Party from enforcing any or all other notes, guaranties,
pledges or security agreements, mortgages, deeds of trust, or security deeds in
accordance with their respective terms.  In the event of a conflict between any
of the provisions of this Agreement, the Notes, or any other Loan Document, the
provisions most favorable to Bank Parties shall control.
 
9.2 Indemnity.  Each Borrower Party hereby agrees to indemnify Bank Parties and
their respective officers, directors, agents, and attorneys against, and to hold
Bank Parties and all such other Persons harmless from all Indemnified Losses
resulting from any representation or warranty made by any Member of the Borrower
Consolidated Group or on any Member of the Borrower Consolidated Group's behalf
pursuant to this Agreement having been false when made, or resulting from any
Borrower Party's breach of any of the covenants set forth in this
 
 
49

--------------------------------------------------------------------------------

 
Agreement, which indemnification is in addition to, and not in derogation of,
any statutory, equitable, or common law right or remedy Bank Parties may have
for breach of representation, warranty, statement or covenant or otherwise may
have under any of the Loan Documents.  This agreement of indemnity shall be a
continuing agreement and shall survive payment of the Loans and termination of
this Agreement.
 
9.3 Bank's Consent.  Except where otherwise expressly provided in the Loan
Documents, in any instance where the approval, consent, or the exercise of
Bank's judgment or discretion is required or permitted, the granting or denial
of such approval or consent and the exercise of such judgment or discretion
shall be (a) within the sole discretion of Bank exercising commercially
reasonable credit judgment; and (b) deemed to have been given only by a specific
writing intended for the purpose given and executed by Bank.
 
9.4 Enforcement and Waiver by Bank.  Bank shall have the right at all times to
enforce the provisions of this Agreement, the Notes, and each of other Loan
Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Bank in refraining from so
doing at any time or times.  The failure of Bank at any time or times to enforce
its rights under such provisions, strictly in accordance with the same, shall
not be construed as having created a custom in any way or manner contrary to
specific provisions of this Agreement or as having in any way or manner modified
or waived the same.  All rights and remedies of Bank are cumulative and the
exercise of one right or remedy shall not be deemed a waiver or release of any
other right or remedy.
 
9.5 No Representation, Assumption, or Duty.  Nothing, including any Advance or
acceptance of any document or instrument, shall be construed as a representation
or warranty, express or implied, to any Person by any Bank Party.  Any
inspection or audit of the Records of Borrower, or the procuring of documents
and financial and other information, by or on behalf of any Bank Party shall be
for Bank Parties' protection only, and shall not constitute any assumption of
responsibility by any Bank Party with respect thereto or relieve Borrower of any
of Borrower's obligations.
 
9.6 Expenses of Bank.  Borrower will, on demand, reimburse Bank for all
out-of-pocket expenses incurred by Bank in connection with the closing of the
Loans and the preparation, negotiation, amendment, modification, interpretation,
administration or enforcement of this Agreement and the other Loan Documents
and/or in the collection of any amounts owing from any Member of the Borrower
Consolidated Group or any other Person to Bank under this Agreement or any other
Loan Document and, until so paid, the amount of such expenses shall be added to
and become part of the amount of the Obligations.
 
9.7 Attorneys' Fees.  If at any time or times hereafter Bank employs counsel to
advise or provide other representation with respect to this Agreement, any Loan
Document, or any other agreement, document or instrument heretofore, now or
hereafter executed by any Member of the Borrower Consolidated Group and
delivered to Bank with respect to the Obligations, or to commence, defend or
intervene, file a petition, complaint, answer, motion or other pleadings or to
take any other action in or with respect to any pending, threatened or
anticipated suit or proceeding relating to this Agreement, any Loan Document, or
any other agreement, instrument or document heretofore, now or hereafter
executed by any Member of the Borrower
 
 
50

--------------------------------------------------------------------------------

 
Consolidated Group and delivered to Bank with respect to the Obligations, or to
represent Bank in any litigation with respect to the affairs of any Member of
the Borrower Consolidated Group, or to enforce any rights of Bank or obligations
of any Member of the Borrower Consolidated Group or any other Person which may
be obligated to Bank by virtue of this Agreement, any Loan Document, or any
other agreement, document or instrument heretofore, now or hereafter delivered
to Bank by or for the benefit of any Member of the Borrower Consolidated Group
with respect to the Obligations, or to collect from any Member of the Borrower
Consolidated Group any amounts owing hereunder, then in any such event, all of
the Attorneys' Fees incurred by Bank arising from such services and
any  expenses, costs and charges relating thereto shall constitute additional
obligations of Borrower payable on demand and, until so paid, shall be added to
and become part of the Obligations.
 
9.8 Exclusiveness.  This Agreement, the Notes, the Security Documents, and any
other Loan Documents made pursuant hereto are made for the sole protection of
the Members of the Borrower Consolidated Group, Bank Parties, and Bank Parties'
successors and assigns, and no other Person shall have any right of action
hereunder.
 
9.9 Waiver of Punitive Damages.  EACH BORROWER PARTY AGREES THAT WITH RESPECT TO
ANY CLAIM OF SUCH PERSON ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, IN NO EVENT SHALL SUCH PERSON HAVE A REMEDY OF, OR SHALL BANK BE
LIABLE FOR, INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, AND
EACH BORROWER PARTY WAIVES ANY RIGHT OR CLAIM TO SUCH DAMAGES SUCH PERSON MAY
HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH THE LOANS OR THE LOAN
DOCUMENTS, WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIAL
PROCESS OR OTHERWISE.
 
9.10 Waiver and Release.  Each Borrower Party (A) waives protest of all
commercial paper at any time held by Bank on which such Borrower Party is any
way liable; (B) waives notice of acceleration and of intention to accelerate;
(C) waives notice and opportunity to be heard, after acceleration, before
exercise by Bank of the remedies of self-help, set-off, or of other summary
procedures permitted by any applicable Laws or by any agreement with such
Borrower Party, and except where required hereby or by any applicable Laws which
requirement cannot be waived, notice of any other action taken by Bank; and (D)
releases Bank Parties and their respective  officers, attorneys, agents and
employees from all claims for loss or damage caused by any act or omission on
the part of any of them in connection with the Obligations, the Loan Documents
or the Wells Fargo Swap Documents.
 
9.11 Limitation on Waiver of Notice, Etc.  Notwithstanding any provision of this
Agreement to the contrary, to the extent that any applicable Law expressly
limits any waiver of any right contained herein or in any other Loan Document
(including any waiver of any notice or other demand), such waiver shall be
ineffective to such extent.
 
9.12 Additional Costs.  In the event that any applicable Law now or hereafter in
effect and whether or not presently applicable to Bank, or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such Governmental
 
 
51

--------------------------------------------------------------------------------

 
Authority (whether or not having the force of law), shall (i) affect the basis
of taxation of payments to Bank of any amounts payable by Borrower under this
Agreement (other than taxes imposed on the overall net income of Bank), or (ii)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank, or (iii) impose any other condition with respect to this
Agreement, the Notes or the Loans, or (iv) affect the amount of capital required
or expected to be maintained by Bank, and the result of any of the foregoing is
to increase the cost to Bank of making, funding or maintaining the Loans or to
reduce the amount of any amount receivable by Bank thereon, then Borrower shall
pay to Bank from time to time, upon request by Bank, additional amounts
sufficient to compensate Bank for such increased cost or reduced amount
receivable to the extent Bank is not compensated therefor in the computation of
the interest rate applicable to the Loans.  A statement as to the amount of such
increased cost or reduced amount receivable, prepared in good faith and in
reasonable detail by Bank and submitted by Bank to Borrower, shall be conclusive
and binding for all purposes absent manifest error in computation.
 
9.13 Illegality and Impossibility.  In the event that any applicable Law now or
hereafter in effect and whether or not presently applicable to Bank, or any
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Bank with
any guideline, request or directive of such Governmental Authority (whether or
not having the force of law), including without limitation exchange controls,
shall make it unlawful or impossible for Bank to maintain any Loan under this
Agreement, Borrower shall upon receipt of reasonable notice thereof from Bank
repay in full the then outstanding principal amount of such Loan, together with
all accrued interest thereon to the date of payment and all amounts owing to
Bank, (a) on the last day of the then current interest period applicable to such
Loan if Bank may lawfully continue to maintain such Loan to such day, or (b)
immediately if Bank may not continue to maintain such Loan to such day.
 
9.14 Participation.  Notwithstanding any other provision of this Agreement, each
Borrower Party understands and agrees that Bank may (i) enter into participation
agreements with Participants whereby Bank will allocate certain percentages of
its commitment to them, so long as Bank retains at least a majority of the
rights and obligations under the Loan Documents; and (ii) upon the occurrence of
an Event of Default, assign all or a portion of its rights and obligations under
this Agreement.  Upon the occurrence of an Event of Default, Borrower hereby
grants to each such Participant, the right to set off deposit accounts
maintained by Borrower with such Participant in accordance with this
Agreement.  Each Member of the Borrower Consolidated Group authorizes Bank to
disclose financial and other information regarding such Person to Participants
and potential Participants.
 
9.15 Binding Effect, Assignment.  This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and permitted assigns of
the parties hereto.  No Member of the Borrower Consolidated Group has any right
to assign any of its rights or obligations hereunder without the prior written
consent of Bank.
 
9.16 Entire Agreement, Amendments.  This Agreement, including the Exhibits
hereto, all of which are hereby incorporated herein by reference, and the
documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties, and may be amended only by a writing signed on
behalf of the Borrower Parties and holders of a majority of
 
 
52

--------------------------------------------------------------------------------

 
the Line of Credit Loan Amount and the related rights and obligations under the
Loan Documents.
 
9.17 Severability.  If any provision of this Agreement, the Notes, or any of the
other Loan Documents shall be held invalid under any applicable Laws, such
invalidity shall not affect any other provision of this Agreement or such other
instrument or agreement that can be given effect without the invalid provision,
and, to this end, the provisions hereof are severable.
 
9.18 Headings.  The section and paragraph headings hereof are inserted for
convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.
 
9.19 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.
 
9.20 Seal.  This Agreement is intended to take effect as an instrument under
seal.
 
9.21 Arbitration.  Bank and each party to this agreement hereby agree, upon
demand by any party, to submit any Dispute to binding arbitration in accordance
with the terms of this Section.  A "Dispute" shall include any dispute, claim or
controversy of any kind, whether in contract or in tort, legal or equitable, now
existing or hereafter arising, relating in any way to this Agreement or any
related agreement incorporating this Section (the "Documents"), or any renewal,
extension, modification or refinancing of any indebtedness or obligation
relating thereto, including without limitation, their negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or
termination.  DISPUTES SUBMITTED TO ARBITRATION ARE NOT RESOLVED IN COURT BY A
JUDGE OR JURY.
 
(A) Governing Rules.  Any arbitration proceeding will (i) be governed by the
Federal Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the documents between the parties;
and (ii) be conducted by the AAA (American Arbitration Association), or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the "Rules").  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall
control.  Arbitration proceedings hereunder shall be conducted at a location
mutually agreeable to the parties, or if they cannot agree, then at a location
selected by the AAA in the state of the applicable substantive law primarily
governing the Credit.  Any party who fails or refuses to submit to arbitration
following a demand by any other party shall bear all costs and expenses incurred
by such other party in compelling arbitration of any Dispute.  Arbitration may
be demanded at any time, and may be compelled by summary proceedings in any
court of competent jurisdiction.  The institution and maintenance of an action
for judicial relief or pursuit of a provisional or
 
 
53

--------------------------------------------------------------------------------

 
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.  The arbitrators shall
award all costs and expenses of the arbitration proceeding.  Nothing contained
herein shall be deemed to be a waiver by any party that is a Bank of the
protections afforded to it under 12 U.S.C. §91 or any similar applicable state
law.
 
(B) No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any Dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(C) Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any Dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  Every arbitrator must be a
neutral practicing attorney or a retired member of the state or federal
judiciary, in either case with a minimum of ten years experience in the
substantive law applicable to the subject matter of the Dispute.  The
arbitrator(s) will determine whether or not an issue is arbitratable and will
give effect to the statutes of limitation in determining any claim.  In any
arbitration proceeding the arbitrator will decide (by documents only or with a
hearing at the arbitrator's discretion) any pre-hearing motions which are
similar to motions to dismiss for failure to state a claim or motions for
summary adjudication.  The arbitrator(s) shall resolve all Disputes in
accordance with the applicable substantive law and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award.  The
arbitrator(s) shall also have the power to award recovery of all costs and fees,
to impose sanctions and to take such other action as the arbitrator(s) deem(s)
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the applicable State Rules of Civil Procedure, or other
applicable law.  Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having competent jurisdiction.  The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.
 
(D) Discovery.  In any arbitration proceeding discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the Dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator(s) upon a showing that the request for discovery
is essential for the party's presentation and that no alternative means for
obtaining information is available.
 
 
54

--------------------------------------------------------------------------------

 
(E) Class Proceedings and Consolidations.  No party shall be entitled to join or
consolidate disputes by or against others who are not parties to this agreement
or related Documents in any arbitration, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.
 
(F) Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the Dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a Dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the Dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.
 
ARTICLE X                                
 
10. SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES

 
10.1 Notices.  Any notices or consents required or permitted by this Agreement
or any other Loan Document shall be in writing and shall be deemed delivered (i)
if delivered in person, when delivered; (ii) if sent by certified mail, postage
prepaid, return receipt requested, at the address set forth below (unless such
address is changed by written notice hereunder), on the date three (3) Business
Days after deposit in the mails; or (iii) if sent via nationally-recognized
overnight courier service (such as Federal Express), on the date one (1)
Business Day after deposit with such courier service:
 
(A) If to Borrower or Other Member of Borrower Consolidated Group:
 
Astec Industries, Inc.
1725 Shepherd Road
Chattanooga, Tennessee  37421
Attention:  Mr. David Silvious
 
with a copy to:
 
Richard W. Grice, Esq.
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia  30309-3424
 
(B) If to Bank:
 
Wells Fargo Bank, National Association
Commercial Banking Group
 
 
 
55

--------------------------------------------------------------------------------

 
3100 West End Avenue
5th Floor, Suite 530
Nashville, Tennessee  37203
Attention:  Andrew C. Tompkins
 
with a copy to:
 
Ray D. Gibbons, Esq.
Gibbons Graham LLC
100 Corporate Parkway, Suite 125
Birmingham, Alabama  35242
 
10.2 Governing Law.  This Agreement is entered into and performable in Davidson
County, Tennessee, and the substantive Laws, without giving effect to principles
of conflict of laws, of the United States and the State of Tennessee shall
govern the construction of this Agreement and the documents executed and
delivered pursuant hereto, and the rights and remedies of the parties hereto and
thereto, except to the extent that applicable Law requires to the contrary.
 
10.3 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.
 
(A) EACH BORROWER PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY:
 
(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF TENNESSEE, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
MIDDLE DISTRICT OF TENNESSEE, AND APPELLATE COURTS FROM ANY THEREOF;
 
(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH IN THIS AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH BANK SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO; AND
 
(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER
 
 
56

--------------------------------------------------------------------------------

 
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.
 
(B) EACH BORROWER PARTY AND BANK HEREBY:
 
(1) IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING
DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, THE NOTES, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH; AND
 
(2) AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT BETWEEN
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
* * * * *
 

 
 
57

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.
 
ASTEC INDUSTRIES, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                          
David C. Silvious, its Chief Financial Officer, Vice President, Treasurer and
Assistant Secretary
 
AMERICAN AUGERS, INC.,
a Delaware corporation
 
By:  /s/ David C.
Silvious                                                                  
David C. Silvious, its Assistant Secretary and Treasurer
 
ASTEC, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                   
David C. Silvious, its Assistant Secretary and Treasurer
 
AI DEVELOPMENT GROUP, INC.,
a South Dakota corporation
 
By: /s/ Jeffrey A.
Bergeson                                                                           
Jeffrey A. Bergeson, its Secretary and Treasurer
 
AI ENTERPRISES, INC.,
a South Dakota corporation
 
By:  /s/ Jeffrey L.
May                                                                         
Jeffrey L. May, its Secretary and Treasurer
 

 
 
58

--------------------------------------------------------------------------------

 

ASTEC MOBILE SCREENS, INC.,
a Nevada corporation
 
By: /s/ David C.
Silvious                                                                       
David C. Silvious, its Assistant Secretary and Treasurer
 
ASTEC UNDERGROUND, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                      
David C. Silvious, its Assistant Secretary and Treasurer
 
BREAKER TECHNOLOGY, INC.,
a Tennessee corporation
 
By:/s/ David C.
Silvious                                                                       
David C. Silvious, its Assistant Secretary and Treasurer
 
CEI ENTERPRISES, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                     
David C. Silvious, its Assistant Secretary and Treasurer
 
CARLSON PAVING PRODUCTS, INC.,
a Washington corporation
 
By: /s/ David C.
Silvious                                                                     
David C. Silvious, its Assistant Secretary and Treasurer
 
GEFCO, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                       
David C. Silvious, its Assistant Secretary and Treasurer
 

 
 
59

--------------------------------------------------------------------------------

 

HEATEC, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                     
David C. Silvious, its Assistant Secretary and Treasurer
 
JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation
 
By:/s/ David C.
Silvious                                                                       
David C. Silvious, its Assistant Secretary and Treasurer
 
KOLBERG-PIONEER, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                     
David C. Silvious, its Assistant Secretary and Treasurer
 
PETERSON PACIFIC CORP.,
an Oregon corporation
 
By: /s/ David C.
Silvious                                                                     
David C. Silvious, its Assistant Secretary and Treasurer
 
ROADTEC, INC.,
a Tennessee corporation
 
By: /s/ David C.
Silvious                                                                   
David C. Silvious, its Assistant Secretary and Treasurer
 
RI PROPERTIES, INC.,
a South Dakota corporation
 
By: /s/ Jeffrey L.
May                                                                          
Jeffrey L. May, its Secretary and Treasurer

 
 
60

--------------------------------------------------------------------------------

 

TELSMITH, INC.,
a Delaware corporation
 
By: /s/ David C.
Silvious                                                                   
David C. Silvious, its Assistant Secretary and Treasurer
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association
 
By: /s/ Andy Tompkins                                                     
Its:    Senior Vice
President                                                                       
 

 
61 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF COMPLIANCE CERTIFICATE
 
To:          Wells Fargo Bank, National Association
Commercial Banking Group
3100 West End Avenue
5th Floor, Suite 530
Nashville, Tennessee  37203
 
Pursuant to that certain Amended and Restated Credit Agreement, dated as of
April 12, 2012 (as amended from time to time, the "Credit Agreement",
capitalized terms used herein as therein defined), among Astec Industries, Inc.,
a Tennessee corporation (the "Borrower"), American Augers, Inc., a Delaware
corporation ("AAI"), Astec, Inc., a Tennessee corporation ("AI"), AI Development
Group, Inc., a South Dakota corporation ("AID"), AI Enterprises, Inc., a South
Dakota corporation ("AIE"), Astec Mobile Screens, Inc., a Nevada corporation
("AMS"), Astec Underground, Inc., a Tennessee corporation ("AUI"), Breaker
Technology, Inc., a Tennessee corporation ("BTI"), CEI Enterprises, Inc., a
Tennessee corporation ("CEI"), Carlson Paving Products, Inc., a Washington
corporation ("CPP"), GEFCO, Inc., a Tennessee corporation ("GI"), Heatec, Inc.,
a Tennessee corporation ("HI"), Johnson Crushers International, Inc., a
Tennessee corporation ("JCI"), Kolberg–Pioneer, Inc., a Tennessee corporation
("KPI"), Peterson Pacific Corp., an Oregon corporation ("PPC"), Roadtec, Inc., a
Tennessee corporation ("RI"), RI Properties, Inc., a South Dakota corporation
("RIP"), Telsmith, Inc., a Delaware corporation ("TI"), and Wells Fargo Bank,
National Association, a national banking association (successor by merger to
Wachovia Bank, National Association) (the "Bank"), the undersigned submits this
Compliance Certificate and certifies that the covenants and financial tests
described in the Credit Agreement are as follows:
 
I.           Financial Statements and
Reports                               Compliance
                                                  (Please Indicate)
 
A.           Annual CPA audited, consolidated Fiscal Year-End
financial statements of Borrower Consolidated Group
within 120 days after each Fiscal
Year-End                             Yes     No
 
B.           Annual management-prepared consolidating Fiscal Year-End
financial statements of each Member of the Borrower Consolidated
Group within 120 days after each Fiscal
Year-End                          Yes     No
 
C.           Quarterly management-prepared consolidated financial statements of
Borrower Consolidated Group within 45 days after each
Quarter-End                Yes     No
 

 
 
1

--------------------------------------------------------------------------------

 

II.           Tangible Net Worth
 
Minimum of $400,000,000 required
 
Actual Tangible Net Worth for this
 
reporting period equals $_____________
Yes
No

 
III.           Net Income
 
Amount greater than $0.00 required
 
Actual Net Income for this
 
reporting period equals $_____________
Yes
No

 


 
A.           The undersigned represents and warrants to Bank that the
undersigned has individually reviewed the provisions of the Credit Agreement and
that a review of the activities of Borrower during the period covered by this
Compliance Certificate has been made by or under the supervision of the
undersigned with a view to determining whether Borrower has kept, observed,
performed and fulfilled all of its obligations under the Credit Agreement.
 
B.           Borrower has observed and performed each and every undertaking
contained in the Credit Agreement, and no Default or Event of Default has
occurred and is continuing.
 
C.           That all information set forth in this Compliance Certificate is
true, complete, and accurate.
 
Executed this ______ day of __________________, 20___.
 
ASTEC INDUSTRIES, INC.,
for itself and as Agent for the other Members of the Borrower Consolidated Group
 
By:
___________________________________                                                                           
Its: ___________________________________                                                                          

 
 
2

--------------------------------------------------------------------------------

 

EXHIBIT B - EXISTING LETTERS OF CREDIT
 
Name
LC #
Beneficiary
 
Outstanding Amount
 
Original Date
Current Expiration Date
Breaker Technology
SC0102811U
MCNALLY HUMBOLDT WEDAG MINERALS
    16,500.00  
4/7/2011
4/5/2012
Breaker Technology
SC102208U
DAEMO ENGINEERING CO LTD
    250,000.00  
1/25/2012
1/25/2013
Breaker Technology
SC102645U
XSTRATA TINTATA S.A.
    56,163.00  
9/15/2011
9/15/2012
Breaker Technology
SC7000112W
METSO HONG KONG LTD
    21,218.30  
8/19/2011
8/12/2012
Breaker Technology
SC7000133W
GUIZHOU PENGYE INTL MACHINERY
    24,931.00  
8/18/2011
2/22/2012
Breaker Technology
SC7000181W
TORONTO DOMINION BANK
    78,399.84  
9/21/2011
10/15/2012
Breaker Technology
SC7000247W
XSTRATA TINTATA S.A.
    222,048.84  
10/21/2011
9/30/2012
Breaker Technology
SC7000318W
SHANDONG GOLD MINING (LAIZHOU) CO
    58,847.10  
11/18/2011
11/17/2012
Breaker Technology
SC7000319W
SHANDONG GOLD MINING CO LTD
    17,552.02  
11/18/2011
11/17/2012
Breaker Technology
SC7000345W
SOUTHERN PERU COPPER CORPORATION
    58,494.00  
11/30/2011
11/30/2012
Breaker Technology
SC7000346W
GUIZHOU PENGYE INTL MACHINERY
    25,200.00  
11/30/2011
11/30/2012
Breaker Technology
SC7000401W
SHUM YIP NONFEMET HONG KONG LTD
    23,135.00  
12/16/2011
12/12/2012
Breaker Technology
SC7000402W
GUIZHOU PENGYE INTL MACHINERY
    12,238.00  
12/16/2011
5/30/2012
Breaker Technology
SC7000421W
PANGANG GROUP INTERNATIONAL ECONOMI
    49,600.00  
12/23/2011
12/31/2012
Breaker Technology
SC7000447W
SOUTHERN PERU COPPER CORPORATION
    58,494.00  
1/11/2012
1/11/2013
Breaker Technology
SC7000454W
TONGLING NONFERROUS METAL
    51,196.20  
1/17/2012
1/4/2013
Breaker Technology
SC7000473W
NYBERG MEK VERKSTAD AB
    638,754.30  
1/23/2012
8/15/2012
Breaker Technology
SC7000508W
KANSANSHI MINING PLC
    66,382.25  
2/6/2012
6/15/2012
Gefco, Inc
SC7000299W
ENTERPRISE NATIONALE DE GEOPHYSIQUE
    13,564.00  
11/14/2011
4/30/2013
Gefco, Inc
SC7000337W
SPA FOREMHYD
    7,862.43  
11/22/2011
1/31/2013
Gefco, Inc
SC7000338W
SPA FOREMHYD
    33,306.57  
11/22/2011
3/13/2013
Telsmith,Inc
SC102719U
VALE S.A.
    86,674.40  
12/23/2010
10/13/2013
Telsmith,Inc
SC7000374W
VALE S.A.
    308,345.85  
12/12/2011
2/29/2012
Astec Industries, Inc
SM224096
FIRSTRAND BANK LIMITED
    2,000,000.00  
1/26/2012
1/26/2013
Astec Industries, Inc
SC102028U
NATIONAL AUSTRALIA BANK LIMITED
    1,600,000.00  
9/12/2011
9/12/2012
Astec Industries, Inc
SM225602
GENERAL INSURANCE CO. OF AMERICA
    875,000.00  
5/1/2007
4/30/2012
American Augers, Inc
IS0002233
BANK OF CHINA LIMITED
    510,000.00  
8/11/2011
2/28/2013
American Augers, Inc
IS0009185
PEC INTERNATIONAL LEASING CO LTD
    80,125.00  
1/26/2012
1/26/2013
American Augers, Inc
IS0009428
NATIONAL BANK OF EGYPT
    165,361.78  
1/17/2012
7/31/2012
American Augers, Inc
SC0102816U
SINOPEC USA INC
    284,067.00  
2/7/2012
4/7/2012
Astec, Inc
SC7000196W
BONDED MATERIALS COMPANY
    272,862.00  
9/20/2011
3/20/2012
Astec, Inc
SC7000298W
LESSARD IMMOBILIER
    474,000.00  
11/10/2011
2/28/2012
Astec, Inc
SC7000414W
UNITED STATES GOVERNMENT
    4,245,684.00  
12/29/2011
7/19/2013
Astec Mobile Screens, Inc
SC0102820U
GUIZHOU MEC, INC
    19,472.10  
4/18/2011
7/13/2012
Astec Mobile Screens, Inc
SC102782U
HUNAN CENTRE MACHINERY CO, LTD
    38,852.00  
2/25/2011
4/30/2012
Astec Mobile Screens, Inc
SC7000021W
GUIZHOU MEC, INC
    14,714.70  
6/10/2011
9/30/2012
Astec Mobile Screens, Inc
SC7000180W
HUNAN PROVINCIAL TENDERING CO , LTD
    38,852.00  
9/12/2011
12/31/2012
Kolberg-Pioneer, Inc
SC102525U
HOME INSURANCE CO. IN LIQUIDATION
    115,000.00  
2/12/2012
2/12/2013
Heatec
SC0102855U
UNION ALLOY PTE LTD
    35,100.00  
6/8/2011
6/1/2012
Heatec
SC7000409W
CONTUGAS S.A.C.
    125,000.00  
12/20/2011
8/10/2012


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF NOTICE OF BORROWING
 
NOTICE OF BORROWING
 
_____________, 20__
 
To:           Wells Fargo Bank, National Association
Commercial Banking Group
3100 West End Avenue
5th Floor, Suite 530
Nashville, Tennessee  37203
 
Ladies and Gentlemen:
 
The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of April 12, 2012 (as amended from time to time, the "Credit
Agreement", capitalized terms used herein as therein defined), among Astec
Industries, Inc., a Tennessee corporation (the "Borrower"), American Augers,
Inc., a Delaware corporation ("AAI"), Astec, Inc., a Tennessee corporation
("AI"), AI Development Group, Inc., a South Dakota corporation ("AID"), AI
Enterprises, Inc., a South Dakota corporation ("AIE"), Astec Mobile Screens,
Inc., a Nevada corporation ("AMS"), Astec Underground, Inc., a Tennessee
corporation ("AUI"), Breaker Technology, Inc., a Tennessee corporation ("BTI"),
CEI Enterprises, Inc., a Tennessee corporation ("CEI"), Carlson Paving Products,
Inc., a Washington corporation ("CPP"), GEFCO, Inc., a Tennessee corporation
("GI"), Heatec, Inc., a Tennessee corporation ("HI"), Johnson Crushers
International, Inc., a Tennessee corporation ("JCI"), Kolberg–Pioneer, Inc., a
Tennessee corporation ("KPI"), Peterson Pacific Corp., an Oregon corporation
("PPC"), Roadtec, Inc., a Tennessee corporation ("RI"), RI Properties, Inc., a
South Dakota corporation ("RIP"), Telsmith, Inc., a Delaware corporation ("TI"),
and Wells Fargo Bank, National Association, a national banking association
(successor by merger to Wachovia Bank, National Association) (the "Bank"), and
hereby gives you notice, irrevocably, pursuant to the Credit Agreement, that the
undersigned requests a Line of Credit Loan Advance under the Credit Agreement,
and in that connection sets forth below the information relating to such Line of
Credit Loan Advance (the "Proposed Advance") as required by the Credit
Agreement:
 
1. The Business Day of the Proposed Advance is _________ __, 20__.1
 



--------------------------------------------------------------------------------

 1 Not less than 1 Business Day prior to the date such Proposed Advance is
sought.
 

 
 
1

--------------------------------------------------------------------------------

 

2. Check one, and circle options as applicable:
 
______
The amount of the Proposed Advance is $__________, which shall bear interest at
the Adjusted Daily One Month LIBOR Rate.
 
_______
 
The amount of the Proposed Advance is $__________2, which shall bear interest at
the Adjusted LIBOR Rate for a Fixed Rate Term of [one month / two months / three
months / six months].

 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Advance:
 
1. The representations and warranties contained in each Loan Document are
correct as of the date hereof and after giving effect to the Proposed Advance
and to the application of the proceeds therefrom, as though made on the date
hereof; and
 
2. No event has occurred and is continuing, or would result from such Proposed
Advance or from the application of the proceeds therefrom, that constitutes a
Default.
 
Very truly yours,
 
ASTEC INDUSTRIES, INC.,
for itself and as Agent for the other Members of the Borrower Consolidated Group
 
By:  ___________________________________                                                                         
Its:  ___________________________________                                                                         
 
 
 

 
 



--------------------------------------------------------------------------------

 2 In an amount of not less than $1,000,000.00 and integral multiples of
$100,000.00 in excess thereof.

 
 
2

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
NOTICE OF CONVERSION/CONTINUATION
 


 
_____________, 20__
 
To:           Wells Fargo Bank, National Association
Commercial Banking Group
3100 West End Avenue
5th Floor, Suite 530
Nashville, Tennessee  37203
 
Ladies and Gentlemen:
 
The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of April 12, 2012 (as amended from time to time, the "Credit
Agreement", capitalized terms used herein as therein defined), among Astec
Industries, Inc., a Tennessee corporation (the "Borrower"), American Augers,
Inc., a Delaware corporation ("AAI"), Astec, Inc., a Tennessee corporation
("AI"), AI Development Group, Inc., a South Dakota corporation ("AID"), AI
Enterprises, Inc., a South Dakota corporation ("AIE"), Astec Mobile Screens,
Inc., a Nevada corporation ("AMS"), Astec Underground, Inc., a Tennessee
corporation ("AUI"), Breaker Technology, Inc., a Tennessee corporation ("BTI"),
CEI Enterprises, Inc., a Tennessee corporation ("CEI"), Carlson Paving Products,
Inc., a Washington corporation ("CPP"), GEFCO, Inc., a Tennessee corporation
("GI"), Heatec, Inc., a Tennessee corporation ("HI"), Johnson Crushers
International, Inc., a Tennessee corporation ("JCI"), Kolberg–Pioneer, Inc., a
Tennessee corporation ("KPI"), Peterson Pacific Corp., an Oregon corporation
("PPC"), Roadtec, Inc., a Tennessee corporation ("RI"), RI Properties, Inc., a
South Dakota corporation ("RIP"), Telsmith, Inc., a Delaware corporation ("TI"),
and Wells Fargo Bank, National Association, a national banking association
(successor by merger to Wachovia Bank, National Association) (the "Bank"), and
hereby gives you notice, irrevocably, pursuant to the Credit Agreement, that the
undersigned requests the conversion of amounts bearing interest at the Adjusted
Daily One Month LIBOR Rate to the Adjusted LIBOR Rate, or the continuation of
existing borrowings bearing interest at the Adjusted LIBOR Rate, and in that
connection sets forth below the information relating to such conversion or
continuation (the "Conversion/Continuation") as required by the Credit
Agreement:
 
1. The Business Day of the Conversion/Continuation  is _________ __, 20__.
 

 
 
1

--------------------------------------------------------------------------------

 

2. Check one, and circle options as applicable:
 
    
The aggregate amount of the Conversion/Continuation is $__________3, which is a
conversion of one or more borrowings currently bearing interest at the Adjusted
Daily One Month LIBOR Rate, and which as so converted shall bear interest at the
Adjusted LIBOR Rate for a Fixed Rate Term of [one month / two months / three
months / six months].
 
    
The aggregate amount of the Conversion/Continuation is $__________4, which is a
continuation of a borrowing currently bearing interest at the Adjusted LIBOR
Rate with a Fixed Rate Term expiring on the Business Day next preceding the
Business Day set forth in Item 1 above, and which shall continue to bear
interest at the Adjusted LIBOR Rate for a Fixed Rate Term of [one month / two
months / three months / six months].

 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Conversion/Continuation:
 
1. The representations and warranties contained in each Loan Document are
correct as of the date hereof and after giving effect to the
Conversion/Continuation, as though made on the date hereof; and
 
2. No event has occurred and is continuing, or would result from such
Conversion/Continuation, that constitutes a Default.
 
Very truly yours,
 
ASTEC INDUSTRIES, INC.,
for itself and as Agent for the other Members of the Borrower Consolidated Group
 
By:                                                                           
Its:                                                                           



--------------------------------------------------------------------------------

 
3 In an amount of not less than $1,000,000.00 and integral multiples of
$100,000.00 in excess thereof.
 
4 In an amount of not less than $1,000,000.00 and integral multiples of
$100,000.00 in excess thereof.

 
 
2

--------------------------------------------------------------------------------

 

SCHEDULE 6.4
 
MATERIAL CONTRACTS
 
Federal Acquisition Regulation Contract Number W56HZV-11-D-0112, dated as of
September 26, 2011 and amended as of November 18, 2011, January 6, 2012 and
April 2, 2012, by and between Astec Industries, Inc. and U.S. Army Contracting
Command.
 

 
 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED LINE OF CREDIT NOTE
 
$100,000,000.00 April 12, 2012
 
FOR VALUE RECEIVED, the undersigned ASTEC INDUSTRIES, INC., a Tennessee
corporation (the "Borrower"), hereby promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (successor by merger
to Wachovia Bank, National Association) (the "Bank"), the aggregate principal
amount of the Line of Credit Loan Advances (as defined below) owing to Bank by
Borrower pursuant to that certain Amended and Restated Credit Agreement of even
date herewith among Borrower, American Augers, Inc., Astec, Inc., AI Development
Group, Inc., AI Enterprises, Inc., Astec Mobile Screens, Inc., Astec
Underground, Inc., Breaker Technology, Inc., CEI Enterprises, Inc., Carlson
Paving Products, Inc., GEFCO, Inc., Heatec, Inc., Johnson Crushers
International, Inc., Kolberg–Pioneer, Inc., Peterson Pacific Corp., Roadtec,
Inc., RI Properties, Inc., Telsmith, Inc. and Bank (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein as therein defined), together with accrued but
unpaid interest on the unpaid principal amount of the Line of Credit Loan
Advances from the date of each such Line of Credit Loan Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times and upon such terms, as are specified in the Credit Agreement.
 
This Amended and Restated Line of Credit Note is the Line of Credit Note
referred to in, and is entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things, (i) provides for the making of Advances of
the Line of Credit Loan (the "Line of Credit Loan Advances") by Bank in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness resulting from the Line of Credit Loan
Advances to Borrower being evidenced by this Amended and Restated Line of Credit
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
 
This Amended Restated Line of Credit Note constitutes an amendment to, and a
complete restatement in the entirety of, that certain Line of Credit Note dated
April 13, 2007 in the original principal amount of $100,000,000.00, executed and
delivered by Borrower in favor of Bank, and any promissory notes given by
Borrower to Bank in substitution or replacement thereof, all as the same may
have heretofore been amended, extended, or restated from time to time.
 
[Signature on the following page]
 

 
 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amended and Restated Line of Credit Note has been
executed by the duly authorized officer of Borrower as of the date first above
written.
 
ASTEC INDUSTRIES, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                                      
David C. Silvious, its Chief Financial Officer,
Vice President, Treasurer and Assistant Secretary


 
2

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED GUARANTY
 
THIS AMENDED AND RESTATED GUARANTY (this "Agreement") is made as of April 12,
2012, by AMERICAN AUGERS, INC., a Delaware corporation ("AAI"), ASTEC, INC., a
Tennessee corporation ("AI"), AI DEVELOPMENT GROUP, INC., a South Dakota
corporation, AI ENTERPRISES, INC., a South Dakota corporation, ASTEC MOBILE
SCREENS, INC., a Nevada corporation, ASTEC UNDERGROUND, INC., a Tennessee
corporation, BREAKER TECHNOLOGY, INC., a Tennessee corporation, CEI ENTERPRISES,
INC., a Tennessee corporation, CARLSON PAVING PRODUCTS, INC., a Washington
corporation, GEFCO, INC., a Tennessee corporation, HEATEC, INC., a Tennessee
corporation, JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation,
KOLBERG-PIONEER, INC., a Tennessee corporation, PETERSON PACIFIC CORP., an
Oregon corporation, ROADTEC, INC., a Tennessee corporation, RI PROPERTIES, INC.,
a South Dakota corporation, and TELSMITH, INC., a Delaware corporation
(collectively, the "Guarantors" and each singularly, a "Guarantor").  As used in
this Agreement, except as otherwise defined herein or unless the context may
clearly require to the contrary, all capitalized words and phrases shall have
the meaning attributed to them in that certain Amended and Restated Credit
Agreement of even date herewith among Astec Industries, Inc. (the "Borrower"),
Guarantors and Wells Fargo Bank, National Association, a national banking
association (successor by merger to Wachovia Bank, National Association) (the
"Bank") (as the same may be amended or modified from time to time, the "Credit
Agreement").
 
In consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantors agree, covenant and represent as follows:
 
1. 
 
(a) Guarantors hereby jointly and severally, absolutely and unconditionally,
guarantee to Bank Parties the due, regular and punctual payment and prompt
performance of the Obligations, including payment of all Default Costs.
 
(b) This Guaranty is an unconditional guaranty, and Guarantors agree that, upon
the occurrence of an Event of Default, no Bank Party shall be required to assert
any claim or cause of action against any Borrower Party or any other Person
before asserting any claim or cause of action against any Guarantor under this
Agreement.  Furthermore, Guarantors agree that Bank Parties shall not be
required to pursue or foreclose on any collateral that they may receive from any
Borrower Party or others as security for any Obligations before making a claim
or asserting a cause of action against any Guarantor under this Agreement.
(c) The failure of any Bank Party to perfect any portion of its security
interest in collateral now or hereafter securing all or any part of the
Obligations, shall not release any Guarantor from such Guarantor's liabilities
and obligations hereunder.
 
(d) To the extent permitted by law:  notice of acceptance of this Agreement and
of any default by any Borrower Party is hereby waived by Guarantors;
presentment, protest, demand, and notice of protest and demand of any and all
collateral, and of the exercise of
 
1

--------------------------------------------------------------------------------

 
 
possessory remedies or foreclosure on any and all collateral received by any
Bank Party from any Borrower Party are hereby waived; and all settlements,
compromises, compositions, accounts stated, and agreed balances in good faith
between any primary or secondary obligors on any accounts received as collateral
shall be binding upon Guarantors.
 
(e) This Agreement shall not be affected, modified, or impaired by the voluntary
or involuntary liquidation, dissolution, sale or other disposition of all or
substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangements, composition with creditors or readjustment of, or
other similar proceedings affecting any Borrower Party or any other Person, or
any of the assets belonging to one or more of them, nor shall this Agreement be
affected, modified or impaired by the invalidity of any Note, the Credit
Agreement, any of the other Loan Documents, any Wells Fargo Swap Document or any
other document executed by any Borrower Party in connection with any Loan.
 
(f) Without notice to any Guarantor, without the consent of any Guarantor, and
without affecting or limiting any Guarantor's liability hereunder, Bank Parties
may:
 
(i)  
grant any Borrower Party extensions of time for payment of the Obligations or
any part thereof;

 
(ii)  
renew any of the Obligations;

 
(iii)  
grant any Borrower Party extensions of time for performance of agreements or
other indulgences;

 
(iv)  
at any time release any or all of the collateral held by any Bank Party as
security for the Obligations;

 
(v)  
at any time release any other guarantor from such guarantor's guarantee of any
of the Obligations;

 
(vi)  
compromise, settle, release, or terminate any or all of the obligations,
covenants, or agreement of any Borrower Party under any Note, the Credit
Agreement, any one or more of the other Loan Documents, or any Wells Fargo Swap
Document; and

 
(vii)  
with the written consent of Borrower, modify or amend any obligation, covenant
or agreement of Borrower set forth in any Note, the Credit Agreement, the other
Loan Documents, or any Wells Fargo Swap Document.

 
(g) This Agreement may not be terminated by any Guarantor until such time as all
Obligations, including any renewals or extensions thereof, have been paid and
performed in full and such payments and performance of the Obligations have
become final and are not subject to being refunded as a preference or fraudulent
transfer under Bankruptcy Law or other applicable Law.
 
2

--------------------------------------------------------------------------------

 
 
2. Each Guarantor represents and warrants to Bank Parties and covenants that
such Guarantor has full power and unrestricted right to enter into this
Agreement, to incur the obligations provided for herein, and to execute and
deliver the same, and that when executed and delivered, this Agreement will
constitute a valid and legally binding obligation of such Guarantor, enforceable
in accordance with its terms (except as may be limited by applicable Bankruptcy
Laws and other Laws affecting the enforceability of creditors' rights generally
and principles of equity).  Each Guarantor acknowledges that Bank Parties are
relying upon such Guarantor's covenants herein in extending credit to Borrower,
and each Guarantor undertakes to perform such Guarantor's obligations hereunder
promptly and in good faith.
 
3. Each Guarantor covenants and agrees that so long as the Obligations are
outstanding, such Guarantor will from time to time upon request, furnish to Bank
Parties such information regarding the business affairs, finances, and
conditions of such Guarantor and such Guarantor's properties as may be required
of such Guarantor under the Credit Agreement.
 
4. Each Guarantor hereby subordinates to the Obligations any right to
indemnification and subrogation or other rights of reimbursement that such
Guarantor might have against Borrower or Borrower's estate.
 
5. Upon the occurrence of an Event of Default, if any Borrower Party is or shall
hereafter be indebted to Bank for any obligations, liability or indebtedness
other than the Obligations, and Bank should collect or receive any payments,
funds or distributions which are not specifically required, by law or agreement,
to be applied to the Obligations, Bank may, in its sole discretion, apply such
payments, funds or distributions to indebtedness of any Borrower Party other
than the Obligations.
 
6. This Agreement shall be binding upon, and inure to the benefit of,
Guarantors, Bank Parties and their respective legal representatives, heirs,
successors and assigns.
 
7. The validity, interpretation, enforcement and effect of this Agreement shall
be governed by, and construed according to the laws of, the State of
Tennessee.  Each Guarantor and Bank consent that any legal action or proceeding
arising hereunder shall be brought in the State and Federal courts in Tennessee,
and assent and submit to the personal jurisdiction of any such courts in any
such action or proceeding
 
8. GUARANTORS HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN ANY
WAY PERTAINING OR RELATING TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR IN CONNECTION WITH
THE TRANSACTIONS RELATED HERETO OR THERETO OR CONTEMPLATED HEREBY OR THEREBY OR
THE EXERCISE OF ANY RIGHTS AND REMEDIES HEREUNDER OR THEREUNDER, IN ALL OF THE
FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE.  GUARANTORS AGREE THAT ANY BANK PARTY MAY FILE A
COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED AGREEMENT OF
 

                                                                  
 
3

--------------------------------------------------------------------------------

 

GUARANTORS WITH BANK IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
9. In the event that any provision hereof is deemed to be invalid by reason of
the operation of any law or by reason of the interpretation placed thereon by
any court, this Agreement shall be construed as not containing such provisions
and the invalidity of such provisions shall not affect other provisions hereof
which are otherwise lawful and valid and shall remain in full force and effect.
 
10. Any notice or payment required hereunder or by reason of the application of
any law shall be given and deemed delivered as provided in the Credit Agreement.
 
11. The failure at any time or times hereafter to require strict performance by
Guarantors of any of the provisions, warranties, terms and conditions contained
herein or in any other agreement, document or instrument now or hereafter
executed by any Guarantor and delivered to any Bank Party relating to the
Obligations shall not waive, affect or diminish any right of any Bank Party
hereafter to demand strict compliance or performance therewith and with respect
to any other provisions, warranties, terms and conditions contained in such
agreements, documents and instruments, and any waiver of any default shall not
waive or affect any other default, whether prior or subsequent thereto and
whether of the same or a different type.  None of the warranties, conditions,
provisions and terms contained in this Agreement or in any agreement, document
or instrument now or hereafter executed by any Guarantor and delivered to Bank
relating to the Obligations shall be deemed to have been waived by any act or
knowledge of Bank, its agents, officers or employees, but only by an instrument
in writing, signed by an officer of Bank, and directed to Guarantors specifying
such waiver.
 
12. The obligations of Guarantors under this Agreement will continue to be
effective or be reinstated, as the case might be, if at any time any payment
from any Borrower Party of any sum due to any Bank Party is rescinded or must
otherwise be restored or returned by any Bank Party on the insolvency,
Bankruptcy, dissolution, liquidation or reorganization of any Borrower Party or
as a result of the appointment of a custodian, conservator, receiver, trustee or
other officer with similar powers with respect to any Borrower Party's or any
part of any Borrower Party's property or otherwise.  If an event permitting the
acceleration of the maturity of the Loans has occurred and is continuing and
such acceleration is at such time prevented by reason of the pendency against
any Borrower Party of a proceeding under any Bankruptcy Law, Guarantors agree
that, for the purposes of this Agreement and the obligations of Guarantors under
this Agreement, the maturity of the Loans will be deemed to have been
accelerated with the same effect as if Bank had accelerated the same in
accordance with the terms of the Credit Agreement, the Notes, any of the other
Loan Documents or any other document executed in connection with the Loans, and
Guarantors will immediately pay the unpaid balance of the Loans.
 
13. Guarantors will, on demand, reimburse Bank for all out-of-pocket expenses
incurred by Bank in connection with the preparation, administration, amendment,
modification or enforcement of this Agreement, and if at any time hereafter any
Bank Party employs counsel
 

 
 
4

--------------------------------------------------------------------------------

 

to advise or provide other representation with respect to this Agreement or any
other agreement, document or instrument heretofore, now or hereafter executed by
any Guarantor and delivered to any Bank Party with respect to any Borrower Party
or the Obligations, or to commence, defend or intervene, file a petition,
complaint, answer, motion or other pleadings or to take any other action in or
with respect to any suit or proceeding relating to this Agreement or any other
agreement, instrument or document heretofore, now or hereafter executed by any
Guarantor and delivered to any Bank Party with respect to any Borrower Party or
the Obligations, or to represent any Bank Party in any litigation with respect
to the affairs of any Guarantor, or to enforce any rights of Bank Parties or
obligations of any Guarantor or any other Person which may be obligated to any
Bank Party by virtue of this Agreement or any other agreement, document or
instrument heretofore, now or hereafter delivered to any Bank Party by or for
the benefit of any Guarantor with respect to any Borrower Party or the
Obligations, or to collect from any Guarantor any amounts owing hereunder, then
in any such event, all of the Attorneys' Fees incurred by any Bank Party arising
from such services and any expenses, costs and charges relating thereto shall
constitute additional obligations of Guarantors payable on demand.
 
14. Guarantors hereby waive any rights of exemption of property from levy or
sale under execution or other process for the collection of debts under the
Constitution or laws of the United States or any state thereof as to any of the
obligations created hereunder.
 
15. This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both oral and written, among Guarantors and Bank
with respect to the subject matter hereof.
 
* * * * *
 

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this instrument has been duly executed by Guarantors as of
the day and year first above written.
 
AMERICAN AUGERS, INC.,
a Delaware corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer
 
ASTEC, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer
AI DEVELOPMENT GROUP, INC.,
a South Dakota corporation
 
By:/s/ Jeffrey A. Bergeson                         
Jeffrey A. Bergeson, its Secretary and Treasurer


 ENTERPRISES, INC.,
a South Dakota corporation
 
By: :/s/ Jeffrey L. May
Jeffrey L. May, its Secretary and Treasurer


ASTEC MOBILE SCREENS, INC.,
a Nevada corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer

 
 
6

--------------------------------------------------------------------------------

 

ASTEC UNDERGROUND, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


BREAKER TECHNOLOGY, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


CEI ENTERPRISES, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
 David C. Silvious, its Assistant Secretary and Treasurer
CARLSON PAVING PRODUCTS, INC.,
a Washington corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


GEFCO, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


HEATEC, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer

 
 
7

--------------------------------------------------------------------------------

 



JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


KOLBERG-PIONEER, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


PETERSON PACIFIC CORP.,
an Oregon corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


ROADTEC, INC.,
a Tennessee corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer


RI PROPERTIES, INC.,
a South Dakota corporation
 
By:/s/ Jeffrey L. May
Jeffrey L. May, its Secretary and Treasurer


TELSMITH, INC.,
a Delaware corporation
 
By: /s/ David C. Silvious                                       
David C. Silvious, its Assistant Secretary and Treasurer



                                                                
 
8

--------------------------------------------------------------------------------

 
